Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14737 Page 1 of 76




                         IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF UTAH




                                                                 FINDINGS OF FACTS
             BRENT GORDON, et al.,                                      AND
                                                                CONCLUSIONS OF LAW
                      Plaintiffs,

                          v.                                 Civil No. 2:17-cv-00677-HCN-DAO

      JORDAN SCHOOL DISTRICT, et al.,
                                                                   Howard C. Nielson, Jr.
                     Defendants.                                 United States District Judge


                                                                    FOR PUBLICATION




         Plaintiffs, a group of parents representing their high-school-age daughters, brought this

  lawsuit against the Utah High School Activities Association and Canyons, Jordan, and Granite

  School Districts.1 Plaintiffs challenged Defendants’ failure to sanction and offer girls tackle

  football as a high school sport, asserting a violation of the Equal Protection Clause and various

  claims under Title IX. Earlier in this litigation, Chief Judge Shelby certified a class comprising

  “[a]ll present and future Jordan, Canyon, and Granite school district female high school students

  who seek to participate and/or are or were deterred from participating on girls high school




         1
           Although, as noted, the Plaintiffs in this case are technically the parents rather than the
  high school girls themselves, the girls played an impressive and active role in this litigation,
  including testifying at trial. For convenience, the court will refer to the girls as Plaintiffs
  throughout the remainder of this opinion.
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14738 Page 2 of 76




  football teams” for purposes of the Equal Protection Clause claim. Dkt. No. 115 at 16. Chief

  Judge Shelby declined to certify a class with respect to Plaintiffs’ Title IX claims, however. See

  id. at 12–13. Following two summary judgment rulings that substantially narrowed the issues

  before the court, the only claims that remain pending are Plaintiffs’ Equal Protection claim

  against all Defendants and their Title IX claims under the effective accommodation and contact

  sport rules against Jordan and Granite School Districts. See Dkt. Nos. 239, 257-1 at 18–19.

  Various motions also remain pending, including Daubert motions from both parties, Defendants’

  motion to decertify the class, and Defendants’ motion to reconsider aspects of Chief Judge

  Shelby’s summary judgment ruling. See Dkt Nos. 271, 274, 256, 357. The court held a thirteen-

  day bench trial on Plaintiffs’ remaining claims from September 8, 2020 to September 25, 2020,

  with closing arguments on October 28, 2020.

         Based on its careful review of the evidence and argument presented at trial and in the

  parties’ pre- and post-trial briefing, the court enters the following findings of fact and

  conclusions of law. Based on these findings and conclusions, the court will enter judgment for

  Defendants on the remaining claims.

                                     FINDINGS OF FACT

         1.      Defendant Granite School District is a Local Education Agency in Salt Lake

  County, Utah, that operates eight high schools that offer athletics programs to their students:

  Cottonwood High School, Cyprus High School, Granger High School, Hunter High School,

  Kearns High School, Olympus High School, Skyline High School, and Taylorsville High School.

  See Dkt. No. 76 (“Amended Complaint”) ¶¶ 24–26; Dkt. No. 94 (“Granite Answer”) ¶¶ 24–26.

         2.      Defendant Jordan School District is a Local Education Agency in Salt Lake

  County, Utah, that operates six high schools that offer athletics programs to their students:
                                                    2
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14739 Page 3 of 76




  Bingham High School, Copper Hills High School, Herriman High School, Mountain Ridge High

  School, Riverton High School, and West Jordan High School. See Amended Complaint ¶¶ 21–

  23; Dkt. No. 93 (“Jordan Answer”) ¶¶ 21–23.

           3.    Defendant Canyons School District is a Local Education Agency in Salt Lake

  County, Utah, that operates five high schools that offer athletics programs to their students: Alta

  High School, Brighton High School, Corner Canyon High School, Hillcrest High School, and

  Jordan High School. See Amended Complaint ¶¶ 27–29; Dkt. No. 95 (“Canyons Answer”) ¶¶

  27–29.

           4.    Defendants Martin Bates, Anthony Godfrey, and Rick Robins are the

  Superintendents of the Granite, Jordan, and Canyons School Districts, respectively. All of these

  individuals are sued in their official capacities. See Amended Complaint ¶ 31; Granite Answer

  ¶ 31; Amended Complaint ¶ 30; Jordan Answer ¶ 30; Notice of Substitution, Dkt. No. 190;

  Amended Complaint ¶ 32; Canyons Answer ¶ 32; Notice of Substitution of Rick L. Robins for

  James Briscoe, Dkt. No. 264.

           5.    Defendants Granite School District, Jordan School District, and Canyons School

  District are state actors subject to the Equal Protection Clause of the Fourteenth Amendment. See

  Amended Complaint ¶ 24, ¶ 21, ¶ 27; Granite Answer ¶ 24; Jordan Answer ¶ 21; Canyons

  Answer ¶ 27.

           6.    Because these three School Districts receive federal funding, their programs and

  activities are subject to the requirements of Title IX. See, e.g., Amended Complaint ¶ 25, ¶ 22;

  Granite Answer ¶ 25; Jordan Answer ¶ 22.




                                                   3
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14740 Page 4 of 76




         7.      The court previously dismissed Plaintiffs’ Title IX claims against Canyons School

  District for lack of standing, however, because none of the Plaintiffs currently attends any high

  school in that District. See Dkt. No. 239.

         8.      Defendant Utah High School Activities Association (“UHSAA”) is an association

  of 155 private, public, and charter schools in Utah that serve high school students. Each of

  Utah’s 41 public school districts has at least one high school that is a member of UHSAA. See

  Tr. 278:1–279:13.

         9.      UHSAA, with input from its members and the Utah State Board of Education,

  regulates interscholastic sports and activities among Utah’s public, charter, and private high

  schools. See Tr. 278:1–9, 280:6–281:17.

         10.     UHSAA sanctions sports and organizes state championships for the sports it

  sanctions. See Ex. 12.

         11.     All of the high schools in the Districts are members of UHSAA and offer

  UHSAA-sanctioned sports and activities, though not all high schools in the Districts offer all

  UHSAA-sanctioned sports. In Granite School District, for example, Olympus and Skyline High

  Schools do not have drill teams, but they are the only high schools in that District that have boys

  and girls lacrosse teams. See Tr. 278:21–279:10, 1703:7–8, 1752:5–16, 2264:13–19.

         12.     The parties agree that UHSAA is a state actor subject to the Equal Protection

  Clause of the Fourteenth Amendment. See Dkt. No. 292 at 1.

         13.     Plaintiff S.G. attends Herriman High School in Jordan School District. She will

  graduate this year. She has participated in high school athletics in Jordan School District and

  would play girls high school tackle football if it were offered in her school district. See Tr.

  1429:13–14, 1494:15–1495:15, 1505:25–1506:5, 1507:13–21.
                                                    4
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14741 Page 5 of 76




         14.     S.G. is represented in this litigation by her father, Mr. Brent Gordon, who co-

  founded the Utah Girls Tackle Football League (“UGTFL”), and who has acknowledged

  planning, organizing, and financing this lawsuit. See Tr. 1272:11–1273:2.

         15.     Plaintiff L.D. currently attends a charter school, Summit Academy, and will

  graduate this year. See Tr. 476:10–15. Plaintiffs argue that L.D. would be eligible to play girls

  high school tackle football if it were offered at Copper Hills High School under UHSAA’s rules

  because she lives within Copper Hills’ boundaries in Jordan School District. See Tr. 471:6–

  472:1, 476:3–15, 2313:18–25. Defendants dispute her eligibility to play high school sports in the

  Districts, however. See Tr. 476:14–15; Ex. 12; Dkt. No. 378 ¶ 726.

         16.     Plaintiff D.R. attends Kearns High School in Granite School District. She will

  graduate this year. See Tr. 763:10–764:1. She would play girls high school tackle football if it

  were offered in her school district. See Tr. 766:25–767:12.

         17.     Plaintiff Baylee Simmons is a graduate of Riverton High School in Jordan School

  District. Ms. Simmons graduated in June 2018. See Tr. 251:23–252:4. She would have played

  girls high school tackle football had it been offered in her school district. See 256:11–257:11.

         18.     Plaintiff Madelyn Calchera attended Hillcrest High School and Alta High School

  in Canyons School District. Ms. M. Calchera has graduated. See Tr. 1215:9–15; 1236:11–13. Ms.

  M. Calchera would have played girls high school tackle football had it been offered in her school

  district. See Tr. 1218:17–24.

         19.     Plaintiff Isabela Calchera was a student who attended Hillcrest High School and

  Alta High School in Canyons School District. Ms. I. Calchera has graduated. See Tr. 1158:11–

  18. Ms. I. Calchera would have played girls high school tackle football had it been offered in her

  school district. See Tr. 1170:6–11.
                                                   5
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14742 Page 6 of 76




         20.     Plaintiff Isabella Nogales attended Hunter High School and Granger High School

  in Granite School District. Ms. Nogales has graduated. See Tr. 1191:16–1192:3. Ms. Nogales

  would have played girls high school tackle football had it been offered in her school district. See

  Tr. 1201:12–16.

         21.     Plaintiffs also introduced extensive testimony from a young woman named L.G.

  Although neither L.G. nor her parents are parties to this litigation, L.G. played high school

  football at West Jordan High School in Jordan School District. See Tr. 900:24–902:3.

         22.     Robert Cuff is UHSAA’s Executive Director. See Tr. 2620:20–23.

         23.     Mr. Cuff testified that UHSAA’s policy regarding which sports it sanctions for

  high school boys and girls is set out in its handbook (Ex. 12) in a section titled

  “ADMINISTRATIVE POLICIES & GUIDELINES.” See Tr. 2621:6–2628:22.

         24.     The handbook states that “[t]he interscholastic athletics within the jurisdiction of

  this Association are (as now constituted): Baseball, Basketball (B & G), Cross Country (B & G),

  Drill (Girls), Football, Golf (B & G), Lacrosse (B & G), Soccer (B & G), Softball (Girls),

  Swimming (B & G), Tennis (B & G), Track & Field (B & G), Volleyball (Girls), Wrestling (B &

  G).” Ex. 12 at 60.

         25.     Mr. Cuff testified that for the sports followed by “(B&G),” UHSAA separately

  sanctions the sport for boys and for girls. For these sports, Mr. Cuff testified, boys are not

  permitted to play on girls teams and girls are not permitted to play on boys teams. See Tr.

  407:25–411:16, 2640:2–22.2




         2
           In addition, for the sports followed by “(Girls),” UHSAA sanctions only girls teams and
  boys are not permitted to play on these teams. See Tr. 409:20-411:11.
                                                    6
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14743 Page 7 of 76




         26.     This testimony is consistent with UHSAA’s policy regarding equivalent sports.

  The handbook provides that “[w]here there is an equivalent sport for both genders, girls may not

  participate on the boys’ team nor can boys participate on the girls’ team. If the sport is not

  offered to both genders at the member school, the opposite gender may not play that sport at that

  school. They may opt to co-op to another member school. Girls and boys may participate on co-

  educational teams as defined by the Board of Trustees.” Ex. 12 at 58.

         27.     Mr. Cuff testified that where UHSAA sanctions a sport separately for boys and

  girls, the boys sport and the girls sport are considered “equivalent sports” and boys are not

  allowed to play on the girls teams and girls are not allowed to play on the boys teams. See Tr.

  408:11–410:10; Ex. 12 at 58.

         28.     Thus, girls are not allowed to play on boys lacrosse, boys basketball, boys tennis,

  boys track and field, boys cross country, boys swimming, boys wrestling, or boys soccer teams,

  just as boys are not allowed to play on the girls teams in these sports. See Tr. 455:12–456:1.

         29.     Mr. Cuff testified that because football and baseball are not followed by

  parentheticals, these teams are open to both boys and girls. See Tr. 2639:18–2641:13.

         30.     Every version of the handbook in evidence lists football as being open to boys and

  girls in this manner. See Ex. 11 at 59, Ex. 12 at 60.

         31.     The Districts do not have written policies explicitly addressing whether girls can

  play on high school football teams. See Tr. 141:17–142:21, 586:24–587:5, 2236:20–23.

         32.     The Districts have no policies or practices that exclude girls from playing on these

  teams, however. See (Granite) Tr. 2066:11–2067:14, 2067:15–2068, 2083:11–17, 2091:11–13,

  2093:20–25, 2105:17–22, 2071:8–20, 2230:16–2231:3, 2184:5–8, 2287:16–23; (Canyons)



                                                    7
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14744 Page 8 of 76




  1804:1–23, 1804:24–1805:5, 2263:19–23, 2268:10–18, 2269:19–2269:18, 2271:25–2272:15,

  2497:23–14; (Jordan) 1899:17–25, 1908:5–8, 1948:9–21, 2033:16–21, 2029:5–12, 2593:16–22.

         33.     The Districts do not bar any students from playing on their high school football

  teams as long as they meet eligibility requirements, which include maintaining at least a certain

  minimum grade point average and other gender-neutral requirements. See Tr. 965:16–19,

  1735:15–1736:23, 2593:16–22.

         34.     Indeed, in the Districts, high school football is a no-cuts program, meaning that all

  students—boy or girl—who come to practice can be on the team so long as they meet eligibility

  requirements. See Tr. 1797:17–18, 2024:20–2025:3, 2064:4–5, 2213:21–25.

         35.     As a result, football teams in the Districts are often very large and many team

  members, boys as well as girls, do not get significant playing time. See Tr. 2053:13–24.

         36.     Mr. Gordon testified that, based on his review of participation surveys (Exs. 13–

  23), 91 girls have played high school football in Utah since 1993. See Tr. 1274:10–1275:9.

         37.     Girls have been allowed to play on the football teams in Jordan School District for

  at least 20 years. See Tr. 153:5–12.

         38.     In Granite School District, girls have played high school football as early as 1986

  at Taylorsville High School and since the early 1990s at Olympus High School. See Tr. 1072:14–

  24.

         39.     Girls continue to play high school football in the Defendant School Districts. See

  Exs. 25, 26, 66, 67, 68, 673.

         40.     Indeed, some of the Plaintiffs played on their high school football teams: Ms.

  Nogales played for two years at Granger, see Tr. 1192:11–14, 1194:7–8; and the Calchera sisters,



                                                   8
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14745 Page 9 of 76




  Ms. M. Calchera and Ms. I. Calchera, played for one year at Hillcrest, see Tr. 1158:23–1159:13.

  Plaintiffs’ witness L.G. also played for two years at West Jordan. See Tr. 978:19–23.

           41.   Mr. Gordon also testified that he is not aware of any girl ruled ineligible because

  of her sex, see Tr. 1442:24–1443:2, and that he has no personal knowledge of any girl ever being

  told by a school district or by UHSAA that she could not play high school football, only second-

  hand information that some girls were told “10, 15, 20 years ago” that they could not play. Tr.

  1443:3–1444:6.

           42.   There is no testimony or evidence in the record in this case that anyone from

  UHSAA said or did anything to prevent or discourage any girl from playing football.

           43.   While some girls appear to have been discouraged from playing high school

  football by certain school staff members, see Tr. 264:11–21, 769:23–770:1, 1193:1–2; 1203:16–

  1204:1, other girls were encouraged to play by school staff members, see Tr. 1507:5–12, 2094:1–

  23.

           44.   In at least one instance, Mr. Gordon himself appears to have discouraged girls

  from playing high school football. See Tr. 769:1–14.

           45.   To be sure, although they allow girls to play high school football, Defendants

  have not enacted certain policies that might encourage or facilitate girls’ participation in this

  sport.

           46.    UHSAA’s Board of Trustees has never—to the knowledge of Mr. Cuff—

  designated high school football as “co-ed football” or “co-educational football.” See Tr. 413:24–

  414:22, 415:6–11, 425:23–426:2, 454:20–455:4.

           47.   The Districts have likewise not designated the sport as “co-ed” or “co-

  educational.” See Tr. 141:4–12, 143:4–144:3, 454:6–455:4, 1128:15–20.
                                                    9
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14746 Page 10 of 76




          48.     Defendants have not advertised that girls are allowed to play high school football

   or actively promoted girls’ participation in the sport. See Tr. 143:23–144:3, 1080:6–15.

          49.     For example, none of the athletics websites of high schools in the Districts list

   high school football as “co-educational football,” “coed football,” or any other designation that

   makes clear that girls are allowed to play. See Tr. 141:9–16, 454:15–17.

          50.     No Defendant has adopted a policy specifically to accommodate girls who play

   high school football by requiring separate dressing facilities, providing female-specific

   equipment, mandating practice and participation equality, altering the rules of the game to

   accommodate girls, or otherwise addressing the unique needs of girls who play this contact sport

   with boys.

          51.     Mr. Cuff testified, however, that the “General Statement of Policy” (Ex. 12 at 66)

   contains policies against harassment and abuse, and that it would be a violation of UHSAA

   policy to permit such misconduct. See Tr. 2645:1–25.

          52.     Mr. Cuff further testified that these policies apply specifically to football and are

   found under the heading, “Football Policies and Pairings.” See Tr. 2646:21–25.

          53.     Jordan, Granite, and Canyons School Districts all have antidiscrimination

   policies, which are available to students and parents, that prohibit behavior such as bullying and

   sexual harassment. See Tr. 626:11–25, 953:22–24, 2498:23–2501:1, 2588:24–2589:7; Exs.

   437, 679.

          54.     In addition, Defendants have sometimes referred to high school football as “boys

   football.”




                                                    10
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14747 Page 11 of 76




          55.     Before 2019, the introduction UHSAA’s handbook’s stated that UHSAA

   “sanctions 10 girls’ sports and 10 boys’ sports along with music, theater/drama and

   speech/debate in six different classifications.” Ex. 11 at PL001648.

          56.     UHSAA amended its 2020-21 handbook to replace this language with the

   statement that UHSAA “sanctions 14 sports and the activities of music, theatre, and

   speech/debate in six different classifications.” Exhibit 12 at 60; see Tr. 2621:2–21.

          57.     Mr. Cuff testified that apart from the reference to ten boys sports and ten girls

   sports in the introductory section, UHSAA’s handbook has never referred to football as “boys

   football” in all of the years he has reviewed the handbook. See Tr. 454:25–455:2.

          58.     A table included in a declaration submitted by Mr. Cuff in support of Defendants’

   Memorandum in Opposition to Plaintiffs’ Partial Motion for Summary Judgment, also referenced

   “boys football.” See Dkt. No. 35-1 at 4; Ex. 85.

          59.     Mr. Cuff testified, however, that the purpose of this table was to list when sports

   were first sanctioned by UHSAA and that its listing of football as a boys sport simply reflected

   how the sport was designated at the time it was first sanctioned. See Tr. 407:20–21. The Exhibit

   itself states that the table shows when each sport was “added to Utah High School interscholastic

   competitions since the first sport, boys football, was started in 1898.” Ex. 85. The Exhibit

   contains no statement about who may currently play football. See id.

          60.     Mr. Cuff also testified that any other references he may have made to “boys

   football” would have simply reflected the fact that football is “predominantly played by boys.”

   Tr. 431:3–9.

          61.     UHSAA has no policy prohibiting high schools from publicly calling their

   football teams “boys football” teams. See Tr. 456:3–456:9.
                                                      11
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14748 Page 12 of 76




          62.       Granite, Canyons, and Jordan School Districts all filed answers in this lawsuit

   admitting that they offer “boys football teams.” See Dkt. No. 16 ¶¶ 75–77 (Granite); Dkt. No. 17

   ¶¶ 75–77 (Jordan); Dkt No. 15 ¶¶ 75–77 (Canyons).

          63.       Athletics websites associated with various high schools in the Districts, including

   Olympus, Skyline, Kearns, Cyprus, Cottonwood, Granger, Taylorsville, Bingham, Herriman,

   Riverton, West Jordan, Alta, and Brighton have, in recent times, listed football as “boys

   football”; indeed, many of these schools listed it as boys football until the week before trial

   began. See Exs. 49, 145; Tr. 140:1–141:16, 453:9–456:9, 585:21–586:14, 964:22–965:12,

   1128:7–1133:13, 1148:18–1150:7.

          64.       Although most of the high schools in the Districts have changed their athletics

   websites so they no longer reference “boys football,” they have not informed students that the

   sport formerly listed on the websites as “boys football” is in fact open to both boys and girls. See

   Tr. 966:10–19.

          65.       Defendants presented evidence that the District and school web pages reflected a

   third-party vendor’s template that gave no option for listing high school football events other

   than selecting “boys football.” See Tr. 2307:17–2309:10, 2504:110–20.

          66.       The Districts were, however, ultimately able to control the content of these

   athletics websites as evidenced by their removal of the references to “boys football” before trial.

   See Tr. 140:10–141:12, 585:21–586:14, 2504:10–20, 2530:6–2531:23.

          67.       Many of Defendants’ witnesses testified that, in practice, high school football is

   generally called “football”—not “boys football.” See Tr. 1949:1–12, 2071:8–20, 2269:19–24.

          68.       Even Plaintiffs’ own witness, Brent Wintch, who is a high school football official,

   conceded that the sport is generally called just “football.” See Tr. 1115:10–24.
                                                     12
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14749 Page 13 of 76




          69.     Plaintiff Ms. Nogales likewise testified that the sport is called “high school

   football,” not “boys football,” because girls are allowed to play. See Tr. 1204:17–23.

          70.     Indeed, in his testimony, Mr. Gordon himself referred to the high school sport as

   “football,” not “boys football.” See Tr. 1445:2–23.

          71.     The Plaintiffs who played or considered playing high school football had a wide

   variety of experiences.

          72.     S.G. testified that she is not aware of any district policy or rule that girls are

   ineligible to play high school football. See Tr. 1506:17–20. S.G. was asked by teachers whether

   she was playing high school football and was never discouraged from playing by anyone from

   the Districts. See Tr. 1506:24–1507:1, 1507:5–12.

          73.     S.G. chose not to play high school football because of physical difference in size

   and strength between her and the boys who play that sport. See Tr. 1507:5–9.

          74.     The Calchera sisters, Ms. M. Calchera and Ms. I. Calchera, knew they could play

   high school football because they asked a teacher and coach. See Tr. 1171:3–15. Neither of the

   sisters spoke to anyone from UHSAA. See Tr. 1176:18–1177:4, 1235:18–1236:9.

          75.     The Calchera sisters were told that because they were girls, they could not

   participate in parts of the football experience that took place in the boys locker room, including

   pre-game speeches, half-time talks, and other strategy sessions. See Tr. 1163:24–1164:6.

          76.     At Hillcrest High School, Ms. M. Calchera used the girls locker room to change.

   This locker room was farther away from the football field than the boys locker room. It was often

   locked, which required her to look for a teacher to unlock it so that she could change before and

   after football practice. See Tr. 1221:21–1222:7.



                                                      13
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14750 Page 14 of 76




          77.     At away games, the Calchera sisters had to use bathrooms or whatever other

   random places they could find to change. See Tr. 1222:8–10.

          78.     The Calchera sisters were also prohibited from participating in some blocking

   drills because the coaches were not comfortable with boys engaging in these drills with girls. See

   Tr. 1160:15–1161:12.

          79.     Ms. M. Calchera was sexually assaulted by a football teammate and, as a result of

   the trauma from that incident, quit the football team and transferred to a different high school.

   Her sister, Ms. I. Calchera, transferred as well. See Tr. 1158:13–22, 1236:11–1237:1.

          80.     At her deposition, D.R. testified that she knew girls could play high school

   football. See Tr. 771:24–772:5, 772:13–773:6. When D.R first met Emily Williams, a teacher

   and athletic director at Kearns High School, Ms. Williams asked if D.R. played any sports. See

   Tr. 2083:15–17, 2094:1–23. When D.R. said she played football, Ms. Williams asked if she had

   talked to Coach Rickards about playing on Kearns’ high school football team but D.R. said she

   had not. See Tr. 2094:1–23.

          81.     At her deposition, D.R. also testified that Mr. Gordon told D.R. she should not

   play high school football. See Tr. 769:1–14. The only other person who said she should not play

   was a high school assistant football coach who said she might get injured. D.R. also testified in

   her deposition that no one told her she could not play. See Tr. 769:15–770:4, 770:20–771:5,

   774:9–17. D.R. did not testify that she had any contact with UHSAA or saw any publication or

   information from UHSAA.

          82.     At trial, however, D.R. testified that she did not know whether she was allowed to

   play on the high school football team and that when she asked the assistant coach, he told her no,

   “that I was a girl and it’s a boys team.” Tr. 765:23–766:1.
                                                    14
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14751 Page 15 of 76




          83.    D.R. also testified that she did not play sports in high school, including football,

   because she was too busy with schoolwork. See Tr. 768:4–11.

          84.    L.D. wanted to play high school football, and she talked to the high school

   coaches about playing, but her parents would not allow her to do so because they believed she

   was too small. See Tr. 477:2–18, 480:18–23, 501:1–5, 939:14–24. She knew she was eligible to

   play. See Tr. 496:20–497:1. L.D. did not testify that she had any contact with UHSAA or saw

   any publication or information from UHSAA.

          85.    Other than an assistant track coach who said girls should not play football, no one

   told Ms. Simmons that she could not or should not play. See Tr. 264:11–21. Ms. Simmons never

   spoke to anyone from UHSAA. See Tr. 268:14–16. Ms. Simmons chose not to play high school

   football “[b]ecause I’m small. I would have been pummeled.” Tr. 253:17–24, 267:2–268:1. Ms.

   Simmons also had no time to play sports after her freshman year in high school because she was

   working four jobs. See Tr. 261:17–24.

          86.    Ms. Nogales knew she could play because her dad asked the coach. See Tr.

   1192:15–17.

          87.    A coach at Hunter High School told Ms. Nogales that if she played football, she

   could only be a kicker. See Tr. 1193:1–2, 1203:16–1204:1. But no one ever told her that she

   could not play on the high school team at all. See Tr. 1204:14–16. And no coach or administrator

   ever discouraged her from playing football. See Tr. 1207:3–5. Ms. Nogales never spoke to

   anyone from UHSAA. See Tr. 1211:17–25.

          88.    Ms. Nogales transferred high schools after being told she could only play as a

   kicker on the football team. See Tr. 1191:19–1193:18.



                                                   15
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14752 Page 16 of 76




          89.     Ms. Nogales had a “good experience” and a “very positive experience” playing on

   the Granger High School football team for two years. Tr. 1194:4–8, 1204:24–1205:1. She felt a

   sense of pride playing with the boys and learned a lot. See Tr. 1206:22–1207:2.

          90.     While her experience was generally positive, Ms. Nogales also reported that she

   was called “water girl” by teammates. See Tr. 1165:1–7.

          91.     Plaintiffs’ witness L.G. testified that she had a very positive experience playing

   high school football her freshman year. See Tr. 1045:3–10.

          92.     She had a very good relationship with her coach that year, Coach Erickson, who

   encouraged her to start a girls football club and volunteered to be the advisor. See Tr. 1047:17–

   1048:9. Coach Erickson attended and supported her in her UGTFL games. See Tr. 1048:23–

   1049:5. In fact, L.G. felt that she was Coach Erickson’s favorite. See Tr. 1049:20–22.

          93.     L.G. was named a sophomore team captain at West Jordan High School and was

   one of only 10 sophomores invited to dress for varsity games. See Tr. 983:21–985:15, 985:18,

   1045:23–1046:3.

          94.     She played at meaningful times in sophomore games. See Tr. 997:12–14. She also

   played on special teams at meaningful times in varsity games. See Tr. 1046:17–25. L.G. knew

   that girls were also playing on the Hillcrest, Cyprus, Kearns, and Roy high school football teams

   during the time she played for West Jordan. See Tr. 987:15–25.

          95.     L.G. never spoke to anyone from UHSAA. See Tr. 1039:23–25.

          96.     L.G. testified that the vice principal called the football team the “boys football

   team” during announcements, and that the football coaches and players often used gendered

   language, such as “brotherhood,” to describe the team and its values. This made her feel

   excluded. See Tr. 1000:20–1004:10.
                                                    16
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14753 Page 17 of 76




          97.      One time, L.G. changed the word “brotherhood” to “family” when she saw it

   written on a whiteboard after a practice because she thought “family” was a more inclusive word

   for the team’s values. See Tr. 1001:14–1002:17. The next day she discovered that someone had

   changed the word back to “brotherhood,” which made L.G. feel that the gendered language was

   deliberate. See Tr. 1005:2–11.

          98.      L.G. was often unable to use the girls locker room to change because she was not

   allowed to use it when girls teams had games for other sports. See Tr. 998:14–999:7.

          99.      L.G. was told that, especially at away games, she had to stay with the boys

   including being in the boys locker room while boys were changing clothes. See Tr. 1014:12–17.

          100.     L.G. testified that because she had to be in the boys locker room, she was

   sometimes exposed to partially nude boys, including seeing their naked backsides. See Tr.

   999:19–23.

          101.     L.G. testified that she would simply stare at a wall or find a remote corner in the

   locker room to avoid additional exposure, but this made her feel uncomfortable. See Tr. 999:19–

   1000:2.

          102.     L.G. testified that when she complained about her experience in the boys locker

   room, her coach told her that “it was the boys locker room, and they can do whatever they want.”

   Tr. 1000:3–5.

          103.     L.G. testified that her coach called her “princess” even though he knew she did

   not like it because she felt it was degrading and highlighted that she was the only girl on the

   team; her coach told her to “get used to it.” Tr. 986:15–987:9

          104.     Teammates sent inappropriate text messages in a team group chat that L.G. was

   included in. See Tr. 992:13–19, 993:4–8, 995:2–4.
                                                    17
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14754 Page 18 of 76




          105.    L.G.’s teammates also made inappropriate posts on social media. See Tr. 1003:8–

   24.

          106.    L.G. spoke about her negative experiences on the football team at a Jordan School

   District School Board Meeting, but no one from the District ever followed up with her about

   these experiences. See Tr. 1018:14–1019:23.

          107.    L.G. was sexually assaulted by another member of the football team while lifting

   weights. When she reported the assault to her coach, he told her that she needed to calm down

   and stop crying. See Tr. 1025:1–1031:9.

          108.    After she was assaulted, L.G. was required to lift weights only in a certain area of

   the weight room so coaches could keep an eye on her. See Tr. 1031:1–13. L.G. was also required

   to sit near the managers and coaches at the front of the bus rather than with her teammates

   toward the back. See Tr. 2258:7–14.

          109.    L.G. transferred to a different school as a result of her experiences on the football

   team. See Tr. 1038:18–1039:10.

          110.    After she transferred, L.G. discovered that her football picture, which had been

   displayed in the trophy case, had been ripped up. L.G. testified that she believes her male

   teammates had ripped up the photo. See Tr. 1015:2–25.

          111.    There was no testimony from Ms. Simmons, Ms. I. Calchera, Ms. M. Calchera,

   Ms. Nogales, or L.D. that any of them ever saw a district, school, or third-party web page that

   referred to high school football as “boys football.”

          112.    While girls are indisputably allowed to play high school football, and although

   some girls—including a few of the Plaintiffs—have chosen to do so, it is undisputed that the



                                                    18
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14755 Page 19 of 76




   number of girls who in fact play is very small compared to the number of boys who do so. The

   evidence at trial suggested various reasons this might be so.

           113.    As illustrated by the testimony of S.G., L.D., and Ms. Simmons, some girls may

   choose not to play high school football—or may not be allowed to play by their parents—

   because they, or their parents, are concerned about the differences between their own physical

   size and strength and the size and strength of the boys who play football.

           114.    Indeed, Mr. Gordon testified that the “primary reason” girls do not play high

   school football is because of their size and the risk of injury. Tr. 1434:13–25.

           115.    Mr. Gordon further testified that, “I have discouraged, and I would advise girls, if

   they were to ask me, not to play on their high school football team. . . . being involved in

   football, coaching in both the boys’ league as well as the girls’ league, and I’ve had experiences

   where I’ve seen the abilities of girls to compete and what their level of competition would be

   like, their size, their weight, speed, agility, those types of things . . .” Tr. 1340:8–15.

           116.    Mr. Gordon also testified that other parents told him they did not want their

   daughters to play high school football because of the risk of injury. See Tr. 1435:1–4.

           117.    Other girls may not know they are allowed to play.

           118.    Some girls have called UHSAA’s offices to ask whether they are allowed to play,

   see Tr. 2650:6–13, though there is no evidence that any Plaintiff did so.

           119.    D.R. testified at trial that she did not know whether she was allowed to play until

   she asked an assistant coach. The Calchera sisters likewise asked a teacher and a coach if they

   could play high school football. And Ms. Nogales’s father asked a coach whether she was

   allowed to play.



                                                      19
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14756 Page 20 of 76




           120.   Individual teachers and coaches may lack necessary training and give inaccurate

   or improper responses to girls who ask whether they are allowed to play.

           121.   For example, the Calchera sisters were told by their principal that whether they

   could play high school football was the football coach’s decision. See Tr. 1218:14–1219:13.

           122.   Ms. Nogales was told by a coach that if she played high school football, she could

   only be a kicker. See Tr. 1192:18–1193:8.

           123.   And D.R. and Ms. Simmons were told by assistant coaches (one of whom was an

   assistant track coach) that they should not play because they were girls. Indeed, D.R. may have

   been told that she was not allowed to play though, as noted, her testimony was inconsistent on

   this point.

           124.   Still other girls may have had, or fear that they will have, bad experiences,

   ranging from verbal disparagement, as experienced by Ms. Nogales, to sexual assault, as

   experienced by L.G. and Ms. M. Calchera.

           125.   Finally, some girls may be more interested in other sports or have other interests

   or obligations that prevent them from being able to play football.

           126.   High school students often must choose among the “many activities” in which

   they could participate. Tr. 1943:16–1944:3.

           127.   For example, girls participate in other sports that may conflict with football. See

   Tr. 259:24–260:11 (basketball, cross country, and track); 1006:14–1007:9 (volleyball and

   softball).

           128.   And as illustrated by Ms. Simmons, some girls may need to work or may have

   obligations at home.



                                                   20
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14757 Page 21 of 76




          129.    High school administrators, including Mr. Vande Veegaete and Dr. Dowdle,

   testified that they do not believe girls tackle football is ready to be implemented as a high school

   sport. See Tr. 1691:16–22, 1741:17–20, 2517:5–22.

          130.    Defendants offered various evidence in support of this belief.

          131.    First, whatever their reasons, few girls have actually chosen to play high school

   tackle football, even though they have been allowed to play on high school teams for many

   years. See Exs. 24, 25, 673.

          132.    Granite School District has not received any requests from parents, students,

   community councils, or through the Granite School Board for girls tackle football. See Tr.

   1730:14–1730:2; 1679:9–11. Mr. Larson of Granite School District testified that, other than Mr.

   Gordon, no one has asked Granite School District to implement girls high school tackle football

   during the course of this litigation. See Tr. 622:11–623:14.

          133.    Mr. Vande Veegaete likewise testified that there has been little student, parent, or

   community support expressed to the Granite School District for girls high school tackle football.

   See Tr. 1695:16–23.

          134.    In response a focus group survey conducted by the Salt Lake County Health

   Department to gauge student interest in different activities, Granite School District invested in a

   variety of activities. It purchased ping-pong tables and portable basketball courts for the schools

   so students would have free access to those activities. It also started “Just Dance” competitions

   and made e-sports available. It also found interest in disc golf and badminton. There was only

   one response to the survey from a girl interested in football, however. See Tr. 1683:12–1684:9,

   1685:11–1686:25.



                                                    21
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14758 Page 22 of 76




           135.    Dr. Dowdle testified that there has been little student, parent, or community

   support expressed to the Canyons School District for girls high school tackle football. See Tr.

   2495:7–22.

           136.    There are no high school or college girls tackle football leagues anywhere in the

   Country. Indeed, no college or high school in the country has a girls tackle football team. Other

   than UGTFL, there are no youth recreational leagues that offer girls tackle football anywhere in

   the country. See Tr. 1460:12–1461:9.

           137.    Developmental teams help child athletes develop the skills and foundations for

   participating in a high school sport. See Tr. 1742:10–13. There are developmental teams for

   every UHSAA-sanctioned sport. See Tr. 1742:14–1744:7. Apart from UGTFL’s teams for

   elementary and junior high school students, there are no such teams for girls tackle football,

   however.

           138.    No colleges offer girls tackle football scholarships. See Tr. 1742:4–6.

           139.    The National Federal of State High School Associations’ (“NFHS”) rulebook has

   no rules for football that are specific to girls tackle football. See Ex. 30.

           140.    UGTFL, co-founded by Mr. Gordon in 2015, is the first and only youth girls-only

   tackle football program in the country. See Tr. 955:11–24, 1460:12–21.

           141.    UGTFL’s president acknowledged that support for the League is limited to Salt

   Lake County and northern Utah County. See Tr. 955:11–24. Mr. Gordon likewise testified that

   there are no teams outside of Salt Lake and Utah Counties. See Tr. 1461:10–12.

           142.    Defendants contrasted the current status of girls tackle football with other sports

   that have been added for girls in recent years.



                                                      22
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14759 Page 23 of 76




          143.    In response to the growth of girls wrestling in Utah and the nation, Jordan and

   Granite School Districts are offering girls wrestling at their high schools. See Tr. 2599:17–21,

   1674:2–11. The Districts also pointed to the availability of college scholarships for female

   wrestlers as a reason for offering girls wrestling. See Ex. 463, NCSA List of Colleges with

   Women's Wrestling Programs.

          144.    Dr. Godfrey testified that although there are not a lot of students currently

   participating in girls wrestling in Jordan School District, the District is offering girls wrestling

   because “[w]e offer all of the UHSAA-sanctioned sports. It creates additional opportunities for

   girls and there are a lot of national opportunities. It’s a growing sport nationally. There are

   scholarship opportunities for girls in wrestling. And so we’re offering that because that’s been

   sanctioned.” Tr. 2600:1–5.

          145.    Parents had expressed interest in and support in girls wrestling by talking to the

   Granite School Board and with Mr. Vande Veegaete. See Tr. 1077:5–12. Over the past ten years,

   Granite has seen “more and more numbers” of girls interested in wrestling, including girls

   wrestling “in the all-star matches at the high school level,” the “rise in college programs adding

   [girls] wrestling[,]” and “a rise in scholarships available in [girls] wrestling.” Tr. 1721:11–24;

   Ex. 463.

          146.    Granite School District recently recruited and hired one of the first female

   wrestling coaches in the nation. See Tr. 1718:16–1721:10; Ex. 472.

          147.    Parents and students in Granite School District also expressed interest in girls

   lacrosse. See Tr. 624:8–16.

          148.    When lacrosse was sanctioned as a high school sport, there was a well-developed

   club program already in place that made it much easier to implement. See Tr. 2585:6–16. And
                                                     23
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14760 Page 24 of 76




   because there were established developmental youth leagues, many students already had

   experience with lacrosse by the time they reached high school. See Tr. 2585:17–22.

          149.    Mr. Cuff testified that at the point at which the Board of Trustees sanctioned

   lacrosse, it did not resemble girls tackle football in any way. He testified that lacrosse began with

   42 girls teams and 42 boys teams. See Tr. 2639:9–11.

          150.    Granite, Canyons, and Jordan School Districts all sponsor competitive cheer

   teams, even though competitive cheer is not a UHSAA-sanctioned sport. See Tr. 1711:23–

   1716:2, 1733:14–23, 2174:10–16, 2493:7–9, 2594:1–2599:11.

          151.    Competitive cheer has grown significantly in the past 10–15 years. See Tr.

   2510:15–2511:2, 2594:9–12.

          152.    There are post high school scholarship opportunities for students who participate

   in competitive cheer. See Tr. 2512:10–13.

          153.    There are regional, state, and national competitions for competitive cheer. See Tr.

   1713:21–1714:2, 2595:24–2596:9.

          154.    While golf used to be a co-ed sport, girls golf is now offered.

          155.    When co-ed golf was divided into boys and girls golf, girls throughout the State

   participated in coed golf. The Utah Junior Golf Association had a large competitive structure

   with many female participants. The Utah section of the PGA had started a new program for

   junior golfers, and the numbers were increasing. And colleges were reaching out to golf

   organizations encouraging increased participation by girls in high school golf because colleges

   and universities had many unused scholarships for female golfers. See Tr. 1870:22–1872:3.




                                                    24
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14761 Page 25 of 76




          156.    Defendants testified that, in light of their concerns that girls tackle football is not

   yet ready to be implemented as a high school sport, they are reluctant to invest the significant

   resources necessary to add this new sport.

          157.    Adding new sports is challenging. It increases costs for coaches and equipment,

   increases wear on fields and facilities, and further complicates scheduling for fields and facilities

   that are already heavily used, increasing demands on administrators who must supervise

   activities. See Tr. 2492:1–2493:2.

          158.    The Districts struggle to manage all of the sports and activities currently offered

   at the schools. The high schools often have to use junior high fields to accommodate all of the

   practices. See Tr. 2182:20–2183:5.

          159.    To add a new sport, the Districts would need to find qualified coaches, which is

   difficult to do. See Tr. 2182:20–2183:5, 2491:17–25. And the coaches would need to be trained.

   See Tr. 1780:2–7, 2012:23–2013:11, 2205:7–22, 2354:18–2355:4.

          160.    Despite a well-established club infrastructure with teams associated with many of

   the Districts’ schools, it still took about a year to implement lacrosse. The Districts had to buy

   equipment, hire coaches, and find storage space for the equipment. See Tr. 2584:21–2585:5.

          161.    Defendants also testified that not as many girls participate in the sports that they

   already offer as they would like. See Tr. 1667:23–1668:1, 1668:10–1671:24. They further

   testified that they would prefer to focus their limited resources on increasing girls’ participation

   in existing sports and, if they add new sports, focusing on sports for which girls have expressed

   greater interest than they have for girls tackle football. See Tr. 1733:24–1735:1, 861:3–19.

          162.    Plaintiffs, by contrast, maintain that there are ample indicia that enough girls are

   interested in girls tackle football to support and justify implementation of this sport.
                                                    25
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14762 Page 26 of 76




          163.    When UGTFL began in 2015, about 50 girls played. See Tr. 1289:19–1290:11. By

   the sixth year, participation had grown to 490 girls, and likely would have been higher but for the

   COVID-19 pandemic. See Tr. 1292:13–15.

          164.    In 2019, UGTFL had ten high school teams with players from the Defendant

   Districts. See Exs. 543–548, 551–554.

          165.    Of these ten high school teams, one had 26 players on its roster, no other team had

   more than 21 players, and the two smallest teams had 14 and 15 players, respectively. See id.;

   see also Tr. 1462:15–1472:10.

          166.    UGTFL allows students from various schools to participate on any given team.

   See Tr. 2311:5–2314:6. If a current UGTFL player recruits a new player, then the new player can

   join the recruiting player’s team, even if she does not live within that team’s boundaries. See Tr.

   982:3–6.

          167.    In 2019, only one UGTFL team was made up of players who all lived within the

   same high school boundaries. The nine other teams were composite teams comprising players

   from several different high schools. The nine composite teams listed players on their rosters from

   three, four, five, six (two), seven, nine (two), and ten different schools. See Exs. 543–548, 551–

   554; see also Tr. 1462:15–1472:10.

          168.    Granite School District has tracked the growth and popularity of girls tackle

   football in its boundaries. In 2019, Mr. Vande Veegaete of Granite School District examined

   UGTFL’s rosters and found nine students participating in that league who lived within Granite’s

   boundaries. See Tr. 1694:10–1695:2. Twelve girls self-identified as attending a Granite high

   school in 2019. See Exs. 552, 553.



                                                   26
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14763 Page 27 of 76




          169.    In 2020, the largest UGTFL team for high school aged girls associated with the

   Jordan School District, the Bingham team, had 23 players. See Ex. 93. The Copper Hills team

   had 21 players, see Ex. 95, the Herriman team had 20 players, see Ex. 96, the Herriman 2 team

   had 21 players, see Ex. 97, the Mountain Ridge team had 19 players, see Ex. 99, the Riverton

   team had 19 players, see Ex. 100, and the West Jordan team had 21 players, see Ex. 103.

          170.    The 2020 rosters do not show which schools the players attend or the players’

   addresses, so it is unknown how many students on the teams associated with Jordan schools

   actually attend the high school associated with the team. See Exs. 94, 95, 96, 97, 99, 100.

          171.    The evidence at trial suggested several unique factors that have contributed to

   UGTFL’s impressive growth.

          172.    S.G. appeared in a Super Bowl commercial in 2013. See Tr. 622:21–623:1.

          173.    In addition, UGTFL players were invited to play a short game during halftime at

   the 2020 Pro Bowl. See Tr. 956:17–957:1.

          174.    UGTFL’s President testified that events such as S.G.’s appearance in a Super

   Bowl commercial and UGTFL’s playing during halftime at the Pro Bowl have generated interest

   for the league. See id.

          175.    Mr. Gordon testified that his daughter’s enthusiasm and efforts at the three high

   schools she has attended increased interest in girls tackle football at those schools and that

   UGTFL’s Pro Bowl appearance and media coverage of his daughter have increased the visibility

   of, and interest in, UGTFL. See Tr. 1428:4–1431:7.

          176.    Plaintiffs sued the Districts just two years after UGTFL was formed. See Dkt. No.

   2. The lawsuit has resulted in substantial media coverage and favorable publicity for UGTFL,

   which has raised the profile of girls tackle football in Utah. See Tr. 622:18–623:14, 1457:5–22.
                                                    27
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14764 Page 28 of 76




           177.   There are significant differences between the intensity and demands of UGTFL

   and those of high school football.

           178.   UGTFL teams hold only nine pre-season practices over the course of three weeks.

   See Tr. 936:18–23.

           179.   Ms. Nogales began spring conditioning with the Granger High School team in

   March and also had summer conditioning beginning in June. She also took a conditioning class

   during the school year. By the end of the summer, the team was practicing every day for three

   hours, and the practices were more intense than UGTFL practices. Practices once the season

   began were 3–4 hours every day. See Tr. 1207:9–1209:16.

           180.   Ms. M. Calchera testified that conditioning for her high school team was much

   more strenuous and intense than for her UGTFL team. See Tr. 1237:2–15. At the end of the

   summer, there were two practices every day. See Tr. 1238:24–1239:2.

           181.   Given these differences, it is not clear that the girls who participate in UGTFL

   would necessarily be interested in participating in girls high school tackle football.

           182.   Mr. Gordon admitted significant attrition between those who play little league

   football and those who play high school football. See Tr. 1419:5–1420:1. No doubt that is due in

   part to differences in intensity between the little league and high school football experience.

           183.   Plaintiffs also pointed to other indicators of substantial interest in girls tackle

   football.

           184.   Nearly 200 girls from Jordan and Granite School Districts signed statements that

   they would play girls high school tackle football if it were offered. See Tr. 1325:1–1336:4.

           185.   These statements were submitted under the penalty of perjury. See Ex. 126; Tr.

   1329:9–1330:8.
                                                     28
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14765 Page 29 of 76




          186.    These were form statements prepared by Mr. Gordon, however, who played a

   significant role in distributing them and obtaining signatures. The statements of interest have not

   been independently verified. See Tr. 1328:16–1331:2.3

          187.    Plaintiffs also point to participation in Powder Puff as an indicia of interest. At the

   schools in the Districts, Powder Puff is an annual homecoming activity where girls play flag

   football. See Tr. 189:20–190:4, 1060:15–1061:12, 1151:24–1152:11, 1311:12–1317:13, 1496:5–

   1498:10, 1747:6–1748:12, 1922:15–1924:9, 1994:16–1996:1.

          188.    No girls sport in Jordan School District had as many participants, district wide, as

   Powder Puff had. See Tr. 190:15–198:13; Exs. 122, 128, 673.

          189.    No girls sport in Granite School District had as many participants at Cottonwood,

   Cyprus, Hunter, Olympus, and Taylorsville, the five schools that offered Powder Puff, as Powder

   Puff had. See Exs. 15, 123.

          190.    Powder Puff, however, is generally held on only one day during homecoming

   week. The girls play one or two games of flag football. The girls practice for only a few hours

   and no conditioning, weight training, or camps are required. See Tr. 189:20–190:6, 191:8–17,

   968:2–7, 1747:10–1748:25.

          191.    Additionally, in the fall of 2019, proponents of girls high school tackle football,

   including about 100 UGTFL players wearing their football jerseys, attended a meeting of the

   Jordan School District Board to express interest in girls high school tackle football and to explain




          3
              Defendants objected to the admission of these statements. The court admitted the
   statements for the limited purpose of showing that the statements were made—i.e., that girls
   expressed interest in girls high school tackle football—not to prove the truth of their contents—
   i.e., that the girls would in fact play if the sport were offered. See Tr. 1336:16–1338:13.
                                                        29
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14766 Page 30 of 76




   the experiences of girls who play on high school football teams. The meeting was standing room

   only. See Tr. 941:22–942:15, 1016:11–1020:10.

          192.    Students and parents who were interested in girls tackle football spoke at the

   meeting, including L.G., the only girl who was playing high school football on a Jordan School

   District team at the time. See Tr. 1018:9–1019:17; Ex. 673.

          193.    After the meeting, no one from Jordan School District followed up with L.G. or

   any of the other girls who attended or spoke at the meeting to discuss their interest in having girls

   tackle football offered as a high school sport. See Tr. 1019:18–23, 1146:4–1148:14, 2349:4–24.

          194.    Plaintiffs also rely on a survey of student interest in athletics at Canyons, Granite,

   and Jordan School Districts that was conducted by Dr. Monson and his business, Y2 Analytics,

   in September and October of 2019. See Exs. 130 (administration instructions), 131 (girls results),

   132 (questionnaire), 134 (boys results); Tr. 842:21–843:2.

          195.    Dr. Monson is an expert in survey administration and methodology who was

   retained by Defendants to design and conduct the survey and to offer expert testimony about the

   survey at trial. See Tr. 781:12–784:8, 786:5–786:19.

          196.    The survey was administered during language arts classes to a representative

   sample of the female students at each school. See Tr. 795:2–796:10, 844:9–24.

          197.    815 female students, constituting twelve percent of the students who participated

   in the survey in the three Districts, indicated that girls tackle football was a sport they were

   interested in playing. See Tr. 799:16–21; Ex. 131 at Table 40, column C, Rows 46, 47.

          198.    Three percent of the female students (177 female students total) ranked girls

   tackle football as the sport they were most interested in playing. See Exhibit 131 at Table 42.

   Four percent of female students (208 female students total) ranked it as the sport they were
                                                     30
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14767 Page 31 of 76




   second most interested in playing, and another four percent (175 female students total) ranked it

   as the sport they were third most interested in playing.4 See id. at Table 44; Table 46.

          199.     Plaintiffs, using the Y2 Analytics survey data, estimated the total number of

   female students at each high school in each District who would say they are interested in girls

   tackle football by multiplying the percentage of the female survey participants at each school

   who indicated interest in girls tackle football by the total number of girls at each school. The

   following table reflects their estimate:

    High School            Total female             Percent of survey                Female students likely
                            students            respondents interested in           interested in girls tackle
                                                   girls tackle football                     football
      Bingham                   1181                      15.05%                               178

    Copper Hills                1256                      13.41%                               168

      Herriman                  1080                      16.67%                               180

   Mountain Ridge                742                      23.08%                               171

      Riverton                  1084                      13.17%                               143

    West Jordan                  811                      12.39%                               100

    Cottonwood                   740                      10.53%                                78

       Cyprus                   1246                      12.93%                               161

       Granger                  1512                      12.27%                               186

       Hunter                   1232                      15.20%                               187

       Kearns                   1079                      16.02%                               173



          4
             Girls were asked to select sports they were interested in, and then to rank them in order
   of interest. The discrepancies in the numbers and percentages indicated in the text likely result
   from some girls expressing interest in fewer than three sports and thus not ranking any sport as
   the one in which they had the third (or, in some cases, even the second) most interest.
                                                    31
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14768 Page 32 of 76




      Olympus                   740                           14.62%                          108

       Skyline                  1043                           8.07%                          84

    Taylorsville                912                            5.59%                          51

         Alta                   1115                           6.39%                          71

      Brighton                  1031                           8.25%                          85

   Corner Canyon                1122                           7.66%                          86

      Hillcrest                 1067                           9.36%                          100

       Jordan                   943                           11.89%                          112



          200.     Plaintiffs compiled a similar estimate of the number of female students at each

   school in the Districts who would rank girls tackle football as the sport they are most, second-

   most, or third-most interested in playing, which is reflected in the following table:


   High School             Ranked #1              Ranked #2               Ranked #3         Ranked #1, 2, or 3

     Bingham                    55                       48                    50                     153

   Copper Hills                 42                       45                    60                     147

    Herriman                    76                       110                   18                     204

  Mountain Ridge                72                       87                    58                     217

     Riverton                   60                       39                    64                     163

   West Jordan                  13                       23                    52                     88

   Cottonwood                   19                        9                    26                     54

      Cyprus                    29                       54                    50                     133


                                                    32
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14769 Page 33 of 76




     Granger                    51                       53                    53                      157

      Hunter                    34                       64                    44                      142

      Kearns                    45                       53                    54                      152

     Olympus                    15                       22                    32                      69

     Skyline                    24                       13                    32                      69

   Taylorsville                 23                       43                    39                      105

       Alta                     18                       19                    33                      70



            201.   Compared to other sports, interest in girls tackle football varied by school, but

   consistently ranked in the mid- to low- teens of the sports in which girls expressed the greatest

   interest. See Tr. 864:20–23; Ex. 131, Demonstrative Ex. 678.

            202.   The percentage of female students who reported that they were not participating

   in any school-sponsored sport was 43 percent. See Tr. 854:18–20. Of those students, 47 percent

   reported they were not participating because they had no interest in competitive sports. See Tr.

   854:20–23. Another 22 percent of these students reported that they were not participating

   because they had chosen to participate in other school-sponsored activities. See Tr. 854:24–

   855:2.

            203.   The three sports in which the highest percentage of girls expressed interest in

   Granite School District were volleyball (28 percent), soccer (27 percent), and archery (23

   percent). Girls tackle football ranked 14th among the sports in which the highest percentage of

   girls expressed interest at 12 percent. See Tr. 856:14–22. A higher percentage of girls expressed

   interest in several other sports that are not currently sanctioned by UHSAA than in girls tackle


                                                    33
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14770 Page 34 of 76




   football. In addition to archery, these included competitive cheer (ranked fifth), bowling (ranked

   sixth), gymnastics (ranked seventh), and sand volleyball (ranked thirteenth). See Tr. 856:23–13;

   Demonstrative Ex. 677.

          204.    In Jordan School District, the three sports in which the highest percentage of girls

   expressed interest were volleyball, archery, and sand volleyball. See Tr. 857:25–858:6;

   Demonstrative Ex. 677. Girls tackle football ranked 11th, in a three-way tie with gymnastics and

   bowling, among the sports in which the highest percentage of girls expressed interest. See Tr.

   858:22–859:2; Demonstrative Ex. 677. A higher percentage of girls expressed interest in archery,

   sand volleyball, and competitive cheer, none of which are currently sanctioned by UHSAA, than

   expressed interest in girls tackle football. As noted, the same percentage of girls expressed

   interest in gymnastics and bowling, neither of which is currently sanctioned by UHSAA, as

   expressed interest in girls tackle football. See Tr. 859:11–20.

          205.    Overall, volleyball, soccer, and archery consistently ranked as the top three sports

   in which girls expressed the greatest interest and enthusiasm. See Tr. 861:23–862:15; Ex. 131;

   Demonstrative Ex. 677.

          206.    Interest in girls tackle football at Mountain Ridge High School—where girls

   tackle football ranked third among the sports in which the highest percentage of girls expressed

   interest—was an outlier, meaning it was higher than at any other school. Mountain Ridge was

   the only school where girls tackle football was among the top ten sports in which the highest

   percentage of girls expressed interest. See Tr. 867:18–869:12. The unusually high level of

   interest in girls tackle football at Mountain Ridge High School may be attributable to the fact that

   Plaintiff S.G. was a student there at the time of the survey. See Tr. 869:13–870:2.



                                                    34
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14771 Page 35 of 76




          207.    Plaintiffs’ expert, Dr. Donna Lopiano, testified regarding her analysis of the

   survey data.

          208.    Dr. Lopiano has more than 40 years of experience in women’s athletics and

   frequently advises colleges and high schools on Title IX compliance. See Tr. 656:15–657:6.

          209.    In connection with this advice, Dr. Lopiano frequently administers student interest

   surveys. See Tr. 658:14–16. These surveys are similar to the Y2 Analytics survey designed by

   Dr. Monson and administered to the Districts’ students.

          210.    After she administers a survey, Dr. Lopiano reviews the survey results and, based

   on her experience, advises schools on what sports they can and should add for girls. See Tr.

   663:24–665:15, 667:16–668:10.

          211.    Dr. Lopiano testified that, in her experience, whenever the number of women or

   girls who rank a sport as one of the top four sports they would be interested in playing is equal to

   or greater than the average team size for the sport, schools have always succeeded in forming a

   girls or women’s team in that sport, provided the schools take steps to support and promote the

   team such as hiring a coach and encouraging girls or women to play. See Tr. 667:23–668:10.

          212.    It is Dr. Lopiano’s opinion, based on the amount of interest expressed in the Y2

   Analytics survey data, that all three Districts could successfully form girls tackle football teams

   at each of their high schools and sustain competition among these teams. See Tr. 693:14–21,

   699:6–700:9.

          213.    Indeed, Dr. Lopiano noted that eleven high schools in the Districts—Bingham,

   Copper Hills, Herriman, Mountain Ridge, Riverton, Cyprus, Granger, Hunter, Kearns,

   Taylorsville, and Corner Canyon—had 105 girls or more who would rank football among the top



                                                    35
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14772 Page 36 of 76




   three sports that they are most interested in playing, which is three times as many athletes as are

   necessary to form a successful football team according to Defendants’ own experts.

          214.    Dr. Lopiano acknowledged, however, that she is not aware of any studies or

   reports that substantiate her anecdotal experience regarding a one-to-one or other consistent

   relationship between the number of girls who express interest in playing a sport on a survey and

   actual participation. See Tr. 732:15–19.

          215.    Dr. Monson, by contrast, testified that there is not a one-to-one ratio between

   expressions of interest on a survey and actual future participation. See Tr. 851:13–19.

          216.    Rather, Dr. Monson testified, “it’s notoriously difficult to rely on a survey-

   responded self-reported prediction of their future behavior. People are generally not very good at

   foreseeing in the future what they will do.” Tr. 850:1–5. For example, in surveys regarding voter

   turnout, more people report they will vote than actually vote. See Tr. 850:6–16.

          217.    Dr. Monson further testified that his survey was not designed to measure likely

   participation in any given sport or activity. Had that been the objective, the survey would have

   been designed differently. See Tr. 787:4–14, 848:14–849:2.

          218.    Dr. Monson testified that it would be difficult to model future participation in

   girls tackle football based on the survey results because there is little data about current

   participation and there is a lot of uncertainty about predicting participation for a new sport. See

   Tr. 871:19–872:3.

          219.    Dr. Monson further testified that “[t]o really estimate girls tackle football and

   project an accurate model, I think you’d want a survey that was much more specific in terms of

   all of the things that factor into a decision to play a particular sport, and that’s not what we set

   out to do in this case.” Tr. 872:4–8.
                                                     36
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14773 Page 37 of 76




          220.    Dr. Monson testified that to produce a reliable model to predict future

   participation, he would need more information than what was gathered by his survey. The model

   would require information comparing the sports that were ranked first, second, third, and fourth

   by students, what seasons those sports were played, and the costs and other requirements for

   participating in those sports. See Tr. 871:2–18.

          221.    Dr. Monson testified that the survey did not gather data on students’ willingness

   to commit the necessary time, effort, and money to meet the conditioning, practice, physical, and

   other requirements for participating in particular sports. See Tr. 850:17–851:12; Ex. 132.

          222.    Dr. Monson testified that the survey did not attempt to assess students’ ability to

   sustain teams. While it gathered information about the number of students who had participated

   in high school sports in the past and what sports students are interested in, the survey results do

   not speak to whether students (1) understand the commitment required to play football; or (2)

   have the ability to sustain teams. See Tr. 879:5–886:13.

          223.    Defendants also offered various counterexamples in an attempt to rebut Dr.

   Lopiano’s methodology.

          224.    Dr. Monson testified that when he applied Dr. Lopiano’s formula for predicting

   the number of students who would participate in a sport based on the number of students who

   ranked it first, second, or third among the sports in which they are most interested in playing to

   predict boys’ participation in high school football in the Granite School District, the participation

   numbers predicted by Dr. Lopiano’s formula were dramatically higher than actual participation

   numbers, as illustrated by the following table:




                                                      37
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14774 Page 38 of 76




                  Cottonwood       Cyprus    Granger    Hunter Kearns Olympus          Skyline     Taylorsville
Projected         108              308       431        424    360    267              163         204
Participation
Actual            70               97        80         84       90        120         67          75
Participation

   Tr. 874:8–23, 2177:17–2179:22.

           225.        Dr. Monson testified that, based on Dr. Lopiano’s formula, 1,975 male students

   should have participated in high school football in Granite School District in 2020, but only 683

   actually did so—even though high school football is a no-cuts program in Granite School District

   and all eligible students willing to come to practices can be on their high school’s team. See Tr.

   2179:23–2180:4.

           226.        Defendants argued that Granite School District’s experience with lacrosse also

   casts doubt on Dr. Lopiano’s methodology. A large number of girls at Taylorsville High School

   expressed interest in lacrosse on the survey. But even though the principal invested time and

   effort into offering lacrosse at that school, girls did not actually come out to play in sufficient

   numbers to form a team. See Tr. 1140:8–17.

           227.        Defendants argued that Granite School District’s experience with freshman soccer

   likewise casts doubt on Dr. Lopiano’s methodology. Granite’s student focus groups expressed

   high levels of interest in soccer (which is consistent with the survey results). See Exs. 131, 331,

   333, 339, 382, 387. Based on these expressions of student interest, Granite tried to increase girls’

   participation in sports by organizing freshman soccer. The District hired coaches, bought

   uniforms, organized competitions, and advertised the program to students, but not enough

   students showed up to sustain teams. Granite created the opportunity, but the students did not

   come. See Tr. 1731:5–1732:13.



                                                       38
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14775 Page 39 of 76




          228.    In addition to disputing the extent of interest in girls tackle football, the parties

   disputed how many girls would be needed to form a team and how many teams would be needed

   for meaningful competition.

          229.    UHSAA has no rule regarding roster size, other than the rule in the NFHS football

   rulebook that each team must start the game with 11 players. See Tr. 2449:3–12, 2458:4–

   2459:14.

          230.    There are no high school football programs in the Districts’ competitive regions

   that have fewer than 20 players on their roster, however. See Tr. 1798:24–1799:2, 2023:3–7,

   2290:1–16, 2359:4–7.

          231.    Some teams have had to cancel games because they do not have enough players,

   even though they had more than 30 players, because of the specialized nature of certain

   positions. See Tr. 1793:24–1794:10, 2030:19–25, 2063:1–19, 2220:13–19, 2392:12–17.

          232.    The Wayne High School football team, which had only 18 players, competed only

   briefly before having to disband partway through its season. See Tr. 1377:8–1378:18.

          233.    It is the opinion of Brenan Jackson, UHSAA’s assistant director in charge of

   football, that 35 players is the minimum necessary to safely and successfully form and maintain a

   high school football team. See Tr. 2433:14–2436:14, 2437:12–17.

          234.    Mr. Jackson’s opinion was based on his extensive experience with high school

   football generally, as well as his specific experience with varsity high school teams with fewer

   than 35 players. See Tr. 2413:8–11. Mr. Jackson was a football coach at three small high schools:

   Millford High School, Manti High School, and Kanab High School. See Tr. 2415:14–2418:3. He

   was also an athletic director at Manti High School, the principal at Manti High School, and the

   principal at Kanab High School. See Tr. 2416:15–2420:10. He has served as an assistant
                                                     39
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14776 Page 40 of 76




   superintendent at the district level with responsibilities over the training of coaches. See Tr.

   2410:11–20. He also has experience coaching 6th, 7th, and 8th grade football. See Tr. 2418:4–

   17. He has been in his current position as UHSAA Assistant Director over high school football in

   Utah for over three years. See Tr. 2420:22–2421:12. He is a member of the NFHS Football Rules

   Committee and regularly attends seminars given by the NFHS. See Tr. 2421:24–2423:23.

          235.    Mr. Jackson was familiar with the experience of Wayne High School’s efforts to

   create a varsity football team. In conversations with those attempting to organize that team, Mr.

   Jackson explained that a team of fewer than 35 players would be unsafe. “[Y]ou know, I

   recommended that, you know, 35 is a really safe number. We talked about all sorts of kinds of

   the intricacies from a principal standpoint and a former head football coach in building a

   program, and some of the challenges that I knew that he would face because Wayne County

   High School as a 1A school plays fall baseball.” Tr. 2435:12–19.

          236.    Mr. Jackson further testified that with only 18 players on its football team, by the

   fourth game of the season, injuries prevented Wayne High School from having enough players to

   finish the game. See Tr. 2435:24–2436:11.

          237.    In his testimony, Mr. Jackson explained what happened in that game and

   following: “And one of the–it was kind of sad, because towards the end of the game when Kanab

   High School was up 50-something to nothing, they had one little player to put back in because

   everybody else was hurt. And I believe that was the last game that they played because all of

   their kids were hurt and were not able to continue the season.” Tr. 2436:6–11.

          238.    Mr. Jackson further testified about the reasons for the injuries:

          Q. Do you know why the players were injured? Was there an overriding reason,
          or is it just the luck of somebody falling into your knee?


                                                    40
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14777 Page 41 of 76




          A. I believe that, in my opinion, there was–a football program is– it’s a year-long
          program, with weightlifting and conditioning. And when you have so few
          numbers of players, fatigue becomes a serious denominator that you just have to
          prepare for, and that’s why having adequate numbers of players can solidify being
          able to complete your season.

   Tr. 2436:15–24.

          239.    Matt Rickards is the head football coach at Kearns High School in the Granite

   School District. See Tr. 2040:22-25.

          240.    Coach Rickards testified that when kids play both offense and defense, they have

   more contact during games, which correlates to higher rates of injury. See Tr. 2049:9–21. He

   testified that larger rosters help decrease injuries because students play less and have fewer

   contacts. See Tr. 2048:13–22. Coach Rickards testified that larger rosters also allow students to

   specialize on offense or defense, which is preferable. See Tr. 2047:1–25, 2061:4–24.

          241.    Coach Rickards considers a roster of fewer than 40 to be “very small”; in fact, he

   has never coached a roster with fewer than 40 total players. See Tr. 2060:1–5.

          242.    Coach Rickards testified that coaching a team of less than 35 players would be

   challenging; there would be more injuries because kids would be playing more, playing “both

   ways”—i.e., both offense and defense—and playing on special teams. See Tr. 2060:15–2061:1.

          243.    Jody Morgan is the head football coach at Riverton High School and the Districts’

   expert on high school football. Coach Morgan has coached at the high school, college, and NFL

   level. Coach Morgan is currently the president of the Utah Football Coaches Association. See Tr.

   2353:18–21, 2354:10–12, 2390:16–20, 2355:5–8.

          244.    Coach Morgan testified that if he had only 20 students on his team, some would

   be playing both ways and their risk of injury would increase. See Tr. 2371:5–24.



                                                    41
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14778 Page 42 of 76




          245.    Coach Morgan believes he needs more than 50 players to operate certain points of

   practice. See Tr. 2369:20–2370:7.

          246.    Coach Morgan testified that students sometimes leave the football team because

   of “family issues or commitments.” Tr. 2361:12–14.

          247.    Coach Morgan testified that high school football teams need to have depth in

   positions because if there is an injury or other circumstance, students cannot be easily moved

   between positions. See Tr. 2362:1–25.

          248.    Coach Meifu of Mountain Ridge High School also testified that high school

   football teams need to have depth in positions, and that he often loses players throughout the

   course of the season for a number of reasons, including injury. See Tr. 2021:8–24, 2029:16–

   2030:9.

          249.    Arron Whitehead is the head football coach at Olympus High School in the

   Granite School District. See Tr. 2199:9–15.

          250.    Coach Whitehead testified that to run an effective practice he needs 44 athletes.

   See Tr. 2218:1–2219:7.

          251.    Coach Kjar of Corner Canyon High School testified that he often has football

   players leave the team for a number of reasons, ranging from injuries to lack of interest. See Tr.

   1785:2–14.

          252.    In summary, the testimony from the active coaches Defendants presented as

   witnesses, including Coach Kjar, Coach Rickards, Coach Morgan, Coach Meifu, and Coach

   Whitehead, was that there are a lot of injuries and attrition in high school football and that high

   school football teams need 35 players or more. See Tr. 1785:2–14, 2029:16–2030:9, 2029:19–22,

   2060:1–5, 2060:15–2062:1, 2218:1–2219:7, 2368:24–2369:14, 2369:20–2370:7, 2371:5–24.
                                                    42
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14779 Page 43 of 76




          253.    Defendants presented additional testimony regarding team size.

          254.    Chris Shipman is currently the physical education and athletic specialist for

   Granite School District. He previously coached football at Granger High School. See Tr.

   2165:20–2167:15. For two of the years when Mr. Shipman was a football coach at Granger, the

   football program had approximately 35 players. Because of the small number of players, Granger

   was only able to have a varsity team and no sub-varsity teams. See Tr. 2169:23–2170:8. It was

   very challenging to run a football program with only 35 participants. See Tr. 2170:9–19.

   Students had to learn multiple positions. See Tr. 2170:14–19. And the small number affected

   safety and injuries because students were having to play more in games and practices, which led

   to more injuries. See Tr. 2171:19–23. And the small numbers made it difficult to finish the

   season. See Tr. 2171:16–18.

          255.    Mr. Shipman testified that the challenges of running a program with less than 40

   student athletes would be the same regardless of whether the team were all girls or whether the

   teams against which it competed were equally small. See Tr. 2171:24–2172:5.

          256.    Mr. Cluff, UHSAA’s director of officiating, testified that during the third week of

   trial alone, nine sub-varsity football games were canceled because at least one of the two teams

   did not have enough players to safely field a team, and that none of these cancelations was due to

   COVID-19. He also testified that this phenomenon is not uncommon mid-way through a season.

   See Tr. 2321:6–2322:8. However, in every case, the varsity team competed its game. Sub-varsity

   games are often canceled to protect players for the varsity roster. See Tr. 2322:9–16.

          257.    Ms. Olson, athletic director at Hunter High School, testified that every year

   students leave the football team because it is too time consuming, because it is too physically



                                                   43
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14780 Page 44 of 76




   demanding, because of problems with grades, because of scheduling conflicts with outside

   employment, or because their parents pull them off the team. See Tr. 2290:1–16.

          258.    By contrast, it is Mr. Gordon’s opinion that viable eleven-player girls high school

   tackle football teams could be formed and sustained with as few as 20 girls. See Tr. 1417:4–22.

          259.    Mr. Gordon’s opinion is based on his experience coaching little league football

   and as a UGTFL coach and administrator.

          260.    Although Mr. Gordon testified that he played football when he was in ninth grade,

   he could not recall whether his team was part of a high school football program. He has not

   otherwise played high school football, however, nor have any of his children. Indeed, with the

   possible exception of ninth-grade football, Mr. Gordon never played any high school sport. See

   Tr. 1391:21–1392:14.

          261.    In addition, Mr. Gordon has never coached high school football, nor any other

   high school sport. See Tr. 1393:20–1394:8. In UGTFL, he has coached eleven-player football for

   high school aged girls for only three years. See Tr. 1394:12–1395:1.

          262.    Mr. Gordon is not certified to coach in high school. See Tr. 1395:2–1397:17.

          263.    Mr. Dixon, UGTFL’s President, testified that USA Football is an authoritative

   source of information, rules, and safety guidelines for youth and high school football, including

   rules on preventing and treating concussions. See Tr. 933:22–23, 947:14–948:1, 953:17–954:14.

          264.    Those authoritative guidelines state:

          An athlete playing on offense, defense, and special teams will have greater
          cumulative head impact exposure and will be at higher risk for injury than an
          athlete playing a single position.

          The fewer the number of players on a team, the greater the chance some players
          will need to participate in repeated drills raising head impact exposure and
          potentially injury risk.

                                                   44
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14781 Page 45 of 76




          The task force also recognizes multiple contributing factors that affect head
          impact exposure and the parallel effects on an individual football player's brain.
          For example: Position played (Linemen receive more total blows than other
          positions. . . . Two-way players versus those who only play offense or defense.

   Tr. 1399:14–1400:3, 1401:19–24.

          265.    Mr. Gordon, however, offered his opinion as an expert that “safety doesn’t have

   to do with the number of players that you have” and that “there’s no correlation between the

   two.” Tr. 1401:25–1402:25. He later reiterated the same view:

          Q. Okay. So notwithstanding that the USA Football publication stated, “The
          fewer the numbers of players on a team, the greater the chance some players will
          need to participate in repeated drills, raising head impact exposure and potential
          injury risk,” it’s your expert opinion that the team size does not correlate with
          safety; is that correct?

          A. That’s correct.

   Tr. 1403:15–21.

          266.    Mr. Gordon admits there would be attrition on high school teams from lack of

   playing time, injuries, illness, and grade ineligibility. See Tr. 1420:2–1421:7.

          267.    Plaintiff girls testified that girls are injured and that girls quit during UGTFL’s

   season. See Tr. 505:1–5, 1210:8–24.

          268.    Ms. Simmons could not continue to play girls tackle football after sustaining an

   injury. See Tr. 271:11–20.

          269.    D.R. likewise quit playing girls tackle football after sustaining injuries. See Tr.

   776:2–18.

          270.    In addition, L.D. testified that it is better to have substitutes for the games. See Tr.

   500:1–13.

          271.    The parties also dispute how many teams are necessary for meaningful

   competition.
                                                    45
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14782 Page 46 of 76




          272.    There are no high school sports in Utah that operate within a single school

   district. See Tr. 2515:13–18.

          273.    Diving was canceled as a sanctioned high school sport when the number of teams

   dropped below twenty. See Tr. 2322:17–2323:10.

          274.    Mr. Sorensen of Jordan School District testified that competition solely among

   schools within a single school district’s boundary would not resemble competition for other

   sports or activities and would be inadequate for a state championship. See Tr. 177:8–17.

          275.    Coach Morgan testified that four teams are not enough for competitive play

   among high school teams. See Tr. 2377:5–21.

          276.    Ms. Whittaker of UHSAA testified that ten percent of UHSAA member schools

   (about 15 schools) is a minimum for viable competition. See Tr. 1873:4–18.

          277.    Mr. Jackson testified regarding the number of teams required for safe and

   meaningful competition. He testified that although eight would be enough for a state tournament

   bracket, eleven or twelve teams would be required for regular season play. See Tr. 2437:22–

   2439:11.

          278.    Mr. Gordon, by contrast, offered his opinion that the minimum number of teams

   necessary for competition would be four. See Tr. 1382:19–1383:7, 1413:25–1414:7.

                                     CONCLUSIONS OF LAW

          The court will address in turn Plaintiffs’ equal protection claim, their remaining Title IX

   claims, and the various pending motions. For the reasons explained below, the court will enter

   judgment for Defendants on all remaining claims.




                                                   46
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14783 Page 47 of 76




                                                    I.

          It is well settled that laws that discriminate on the basis of sex are subject to heightened

   scrutiny under the Equal Protection Clause of the Fourteenth Amendment. See United States v.

   Virginia, 518 U.S. 515 (1996). The mere fact that Defendants do not provide separate football

   teams for boys and girls is not discrimination on the basis of sex, however. To be sure, Plaintiffs

   have identified some cases holding that the Equal Protection Clause permits separate teams for

   boys and girls. See, e.g., O’Connor v. Board of Education, 449 U.S. 1301, 1307 (1980) (opinion

   of Stevens, J., as Circuit Justice); Yellow Springs Exempted Village School District Board of

   Education v. Ohio High School Athletic Association, 647 F.2d 651, 658 (6th Cir. 1981); Cape v.

   Tennessee Secondary School Athletic Association, 563 F.2d 793, 795 (3rd Cir. 1977); Fortin v.

   Darlington Little League, Inc., 514 F.2d 344, 350 (1st Cir. 1975). But Plaintiffs have not cited,

   and the court is not aware of, any authority holding or even suggesting that the Equal Protection

   Clause requires separate teams. Rather, it appears that the Equal Protection Clause is satisfied so

   long as both girls and boys are allowed to play on the same team. In Hoover v. Meikjohn, for

   example, the court found an equal protection violation when girls were completely denied the

   opportunity to play a sport that boys were allowed to play. The court held that this violation

   could be rectified by allowing both sexes to play on the same team. See 430 F. Supp. 164, 172

   (D. Colo. 1977).5

          In this case, as a matter of both policy and practice, girls are allowed to play high school

   football in Utah, including in the Defendant Districts. As for policy, there is no question that



          5
            The Hoover court made clear that this violation could also be remedied by adding a girls
   team or by eliminating the boys team, and that the Equal Protection Clause permitted the
   Defendant to choose among these three remedies. See Hoover, 430 F. Supp. at 172.
                                                   47
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14784 Page 48 of 76




   every version of UHSAA’s handbook in evidence designates football as being open to both boys

   and girls, as Mr. Cuff testified. See Findings of Fact ¶¶ 27–30. The handbook lists the following

   UHSAA-sanctioned sports: “Baseball, Basketball (B & G), Cross Country (B & G), Drill (Girls),

   Football, Golf (B & G), Lacrosse (B & G), Soccer (B & G), Softball (Girls), Swimming (B & G),

   Tennis (B & G), Track & Field (B & G), Volleyball (Girls), Wrestling (B & G).” Findings of

   Fact ¶ 24. Although Plaintiffs argue otherwise, the court concludes that in context the

   significance of the lack of a parenthetical next to “football” is clear. It means that unlike those

   sports followed by “(B & G)”—basketball, cross country, golf, lacrosse, soccer, swimming,

   tennis, track & field, and wrestling—UHSAA does not sanction separate boys and girls teams. It

   also means that like baseball, but unlike those sports followed by “(Girls)”—drill, softball, and

   volleyball—both boys and girls are permitted to play this sport on the same team. This is not an

   arbitrary administrative interpretation that can be changed at the whim of UHSAA’s Executive

   Director, as Plaintiffs claim. Rather it reflects the obvious and most natural reading of the

   handbook’s language.

          In arguing to the contrary, Plaintiffs rely on the following statement from UHSAA’s

   handbook:

          Where there is an equivalent sport for both genders, girls may not participate on
          the boys’ team nor can boys participate on the girls’ team. If the sport is not
          offered to both genders at the member school, the opposite gender may not play
          that sport at that school. They may opt to co-op to another member school. Girls
          and boys may participate on co-educational teams as defined by the Board of
          Trustees.

   Dkt. No. 384 ¶ 253 (quoting Ex. 12 at 58) (emphasis omitted). Plaintiffs argue that this language

   means that girls and boys can play on the same team only if it has been explicitly designated as

   co-educational. The court disagrees. Girls are prohibited only from playing on “boys’ teams” and


                                                     48
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14785 Page 49 of 76




   they are so prohibited only “where there is an equivalent sport for both genders.” Thus, for

   example, girls may not play on boys soccer teams because UHSAA sanctions both boys and girls

   soccer. But this rule does not apply to football: because UHSAA does not separately sanction

   boys and girls football, there is not “an equivalent sport for both genders,” and high school

   football teams—which are open to both genders—are not “boys’ team[s]” in all events.

          The most natural reading of the handbook’s language is consistent with Defendants’

   practice. As a factual matter, there is no question that both boys and girls are allowed to play

   high school football in Utah, including in the Defendant Districts. While the evidence at trial did

   not definitively establish when girls were first allowed to play high school football, it is clear that

   girls have played since at least 1994 and perhaps as early as 1986. See Findings of Fact ¶ 38.

   Indeed, some of the Plaintiffs in this case have themselves played on their high school football

   teams. See Findings of Fact ¶ 40. And Mr. Gordon conceded that he is not aware of any girl ruled

   ineligible to play football because of her gender, that he has no personal knowledge of any girl

   ever being told by a school district or UHSAA that she could not play football, and that he had

   only second-hand information that some girls may have been told that they could not play “10,

   15, 20 years ago.” Findings of Fact ¶ 41. Plaintiffs submitted no evidence that anyone from

   UHSAA said or did anything to prevent or discourage any girl from playing, and while there is

   some evidence that some of the Plaintiffs may have been discouraged from playing by school

   personnel, there is no evidence that these isolated incidents reflected the policies or practice of

   either UHSAA or the Districts and ample evidence that these isolated incidents were contrary to

   Defendants’ policies and practices. See Findings of Fact ¶ 43, ¶¶ 51–57.

          To be sure, there is also no question that UHSAA’s handbook previously referenced “10

   boys sports and 10 girls sports,” including football in its tally of “boys sports,” and that
                                                     49
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14786 Page 50 of 76




   Defendants have at times referred to high school football as “boys football,” including on school

   websites. See Findings of Fact ¶55, ¶¶ 61–66. While some of these references to “boys football”

   may be attributable to third party website vendors, or may simply describe high school football’s

   historical origin, not all of these references can be so explained. None of the Plaintiffs testified,

   however, that they were even aware of UHSAA’s references to “boys football” or had ever seen

   a reference to “boys football” on any school website—let alone that these references made them

   believe that girls were not allowed to play. See Findings of Fact ¶ 111. Furthermore, both the

   handbook and Defendants’ testimony make clear that these references are inaccurate and that the

   official name of the sport is “high school football” or simply “football.” Findings of Fact ¶¶ 56–

   57, ¶¶ 67–70. Indeed, Plaintiffs’ own witnesses testified that the sport is usually called

   “football.” Findings of Fact ¶¶ 68–70.

          Nor do Defendants’ occasional inaccurate references to “boys football” change the fact

   that, both as a matter of policy and practice, girls are allowed to play. The court has found no

   authority supporting the proposition that where, as here, a sport is officially called by a non-

   gendered name and girls are unquestionably allowed to play the sport both as a matter of policy

   and practice, occasional gendered references to the sport violate the Equal Protection Clause.

          In arguing to the contrary, Plaintiffs overread the court’s holding in Haffer v. Temple

   University of the Commonwealth System of Higher Education, et al., 678 F. Supp 517 (E.D.P.A.

   1987). In that case, Temple University had elsewhere “strenuously argued that all [of its] teams

   were open to women,” but for purposes of its motion for summary judgment, it conceded “the

   fact that Temple sponsors separate teams for men and women” and did not dispute Plaintiffs’

   submission “that, in fact, all of Temple’s intercollegiate athletic teams are and have been either

   exclusively male or exclusively female.” Id. at 524 (internal quotations omitted). The court thus
                                                     50
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14787 Page 51 of 76




   assumed for purposes of deciding the motion for summary judgment “that Temple’s

   intercollegiate athletic program explicitly classifies on the basis of gender” while making clear

   that its ruling did not preclude Temple “from attempting to prove at trial that all teams are open

   to women.” Id. at 524 & n.4. Haffer thus has no application here. While high school football is

   occasionally but mistakenly referred to as “boys football,” there is no question that girls are

   allowed to play. Haffer neither holds nor suggests that in such circumstances occasional

   inaccurate gendered references to a sport establish a sex-based classification that gives rise to

   heightened scrutiny.

          In short, the court concludes that Defendants do not classify students on the basis of sex

   in determining who may play high school football. To the contrary, it is undisputed that girls are

   permitted to play football and do in fact play, albeit in extremely limited numbers.

          The Equal Protection Clause, of course, protects not only against explicit gender

   classifications but against more subtle forms of disparate treatment as well. As the Tenth Circuit

   has explained,

          Intentional discrimination can take several forms. When a distinction between
          groups of persons appears on the face of a state law or action, an intent to
          discriminate is presumed and no further examination of legislative purpose is
          required. By contrast, when the law under review is generally applicable to all
          persons, no presumption of intentional discrimination arises; proof is required.
          This is so because many laws, perhaps most and often unavoidably, affect some
          groups and persons differently than others even though they involve no
          intentional discrimination. . . . [But] bitter experience teaches that even rules of
          general application can harbor lurking discriminatory purposes. . . . So while laws
          of general applicability may not be subject to a presumption of intentional
          discrimination, neither are they shielded from scrutiny.

   SECSYS, LLC v. Vigil, 666 F.3d 678, 685–86 (10th Cir. 2012) (internal citations omitted).

          Because Defendants’ policies and practices are neutral on their face—including their

   policy of allowing both boys and girls to play football on the same teams rather than forming

                                                    51
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14788 Page 52 of 76




   separate boys and girls teams—Plaintiffs bear the burden of proving that invidious

   discriminatory purpose was a motivating factor for these policies and practices. See Village of

   Arlington Heights v. Metropolitan Housing Development Corporation, 429 U.S. 252, 266–268

   (1997). The Supreme Court has made clear that to establish such invidious discriminatory

   purpose, Plaintiffs must demonstrate “more than intent as volition or intent as awareness of

   consequences.” Personnel Administrator of Massachusetts v. Feeney, 442 U.S. 256, 279 (1979).

   Rather, they must show “that the decisionmaker[s]…selected or reaffirmed a particular course of

   action at least in part ‘because of,’ not merely ‘in spite of,’ its adverse effects upon an

   identifiable group.” Id.

           The court concludes that Plaintiffs have failed to make this showing. Plaintiffs point to

   the vast disparity in numbers between the boys and girls who play high school football;

   Defendants’ failure to actively advertise that girls can play football, to recruit girls to play

   football, and to adopt policies specifically accommodating girl players; and the harassment and

   poor treatment that some of the Plaintiffs and witnesses experienced when they played high

   school football or tried to do so. But for the following reasons, the court concludes that none of

   these factors—whether considered individually or in combination with one another and

   Defendants’ occasional references to “boys football”—suffices to establish invidious

   discriminatory purpose or otherwise violates the Equal Protection Clause.

           Plaintiffs are correct that, both by numbers and percentages, very few girls play high

   school football and that the overwhelming majority of players are boys.6 But while “a starkly


           6
              According to the Sports Participation Survey, in 2019, the most recent year for which
   statistics were available at trial, 8596 boys and 19 girls played high school football in Utah. Girls
   thus comprised only .22% of high school football players in the State. And while participation

                                                     52
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14789 Page 53 of 76




   disparate impact…may well inform a court’s investigation into the law’s underlying intent or

   purpose,” SECSYS, 666 F.3d at 686, the law is clear that disparate impact itself does not violate

   the Equal Protection Clause. See Washington v. Davis, 426 U.S. 229, 240 (1976). And while in

   rare cases the Supreme Court has found a discriminatory purpose based solely on disparate

   impact, see Yick Wo v. Hopkins, 118 U.S. 356 (1886); Gomillion v. Lightfoot, 364 U.S. 339

   (1960), the Supreme Court has made clear that unless a “clear pattern, unexplainable on grounds

   other than [intentional discrimination], emerges . . . a pattern as stark as that in Gomillion or Yick

   Wo, impact alone is not determinative, and the Court must look to other evidence.” Arlington

   Heights, 429 U.S. at 266.

          In this case, the very small proportion of girls who play football is not “unexplainable on

   grounds other than” intentional sex discrimination. Id. To the contrary, the evidence in this case

   suggests several other plausible reasons for girls’ low rate of participation. It is undisputed, for

   example, that some girls do not play because of fear of injury or other concerns related to

   physical differences in size, speed, and strength between themselves and the boys who play high

   school football. See Findings of Fact ¶¶ 113–116. Other reasons suggested by the evidence range

   from cultural attitudes regarding football to practical ones—students have finite time to allocate

   among academic, social, extracurricular, and family activities and obligations, and different

   students choose to set different priorities among competing interests and commitments. See



   statistics are not available before 1972, from that date until 2019, only 91 girls are recorded as
   having played high school football in Utah. During the same period, 333,552 boys have played.
   It thus appears that only .027% of the students who played high school football in this State
   between 1972 and 2019 were girls. See Dkt. No. 384 at 48–49. It is of course possible that those
   reporting the statistics overlooked some female players, though it is doubtful that any such
   oversights would meaningfully change this percentage. And of course the extremely low
   percentage of female players between 1972 and 2019 reflects in part the fact that no girls are
   officially reported to have played before 1993. See Findings of Fact ¶ 36.
                                                    53
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14790 Page 54 of 76




   Findings of Fact ¶¶ 125–128. This is simply not a case like Yick Wo or Gomillion where

   disparate impact alone suffices to establish discriminatory purpose.

          Plaintiffs are also correct that Defendants have not officially labeled high school football

   “co-ed football” or publicly advertised it as a co-ed sport, have not actively recruited girls to play

   football, and have not formally enacted rules or policies specifically aimed at accommodating

   girls’ participation in football. See Findings of Fact ¶¶ 45–50. Though there is evidence in the

   record that some individual coaches and schools have made efforts to accommodate girls who

   played football, the court has no doubt that there is substantial room for improvement by

   Defendants in this respect. See Findings of Fact ¶¶ 72, 80. But although active promotion and

   affirmative accommodation of girls’ participation in football of the sort lacking here may be

   highly desirable as a matter of policy, the court is not convinced that it is required by the

   Constitution.

          While Plaintiffs argue that the Equal Protection Clause requires Defendants to “remove

   the vestiges of wholesale exclusion of girls from high school sports,” Dkt. No. 384 at 75, the

   only authority offered in support of this proposition are cases addressing the duty to actively

   integrate schools to overcome the effects of lengthy and entrenched racial segregation. See

   United States v. Fordice, 505 U.S. 717, 728 (1992); Green v. County School Board, 391 U.S.

   431, 438 (1961). Although the court takes Plaintiffs’ allegations of discrimination very seriously,

   it believes the holdings of cases such as Fordice and Green reflect the unique constitutional

   context in which they arose and are not readily extended outside that context. Cf. Johnson v.

   DeSoto County Board of Commissioners, 204 F.3d 1335, 1340 n.8 (11th Cir. 2000) (declining to

   extend Fordice beyond the specific context in which it was decided); Burton v. City of Belle



                                                    54
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14791 Page 55 of 76




   Glade, 178 F.3d 1175, 1190 (11th Cir. 1999) (noting the “unique nature” of school

   desegregation).

          Plaintiffs are also correct that the evidence at trial established that some girls who have

   played high school football have had negative experiences. See Findings of Fact ¶ 124. This does

   not appear to be uniformly true, however. Ms. Nogales, for example, had good experiences and

   felt that she was a respected and valued member of her football team. See Findings of Fact ¶ 89.

   And even Plaintiffs’ witness L.G., whose experiences were among the most negative discussed at

   trial, had some good experiences as well. She testified that she had a positive experience playing

   football her freshman year, had a good relationship with her coach, received meaningful playing

   time on the sophomore and varsity teams, and was named captain of her sophomore team. See

   Findings of Fact ¶¶ 91–94.

          A number of girls, however, have had very troubling and discriminatory experiences.

   Some girls were told by classmates and even staff members that they should not play football

   because of their sex. See Findings of Fact ¶¶ 82, 85, 87, 90, 123. At least one Plaintiff was told

   that if she joined the team, she would only be allowed to play kicker, a position in which she was

   not interested. See Findings of Fact ¶ 122. At least two girls were often allowed to practice only

   with each other and were not included as full members of the team as a result. See Findings of

   Fact ¶ 78. Plaintiffs also presented evidence of two girls who were sexually assaulted by their

   teammates. See Findings of Fact ¶¶ 79, 107. One of Plaintiffs’ witnesses also testified that she

   received inappropriate messages as a member of a team group chat and that her teammates and

   coaches repeatedly used the word “brotherhood” to promote team spirit and unity, which caused

   her to feel excluded. See Findings of Fact ¶¶ 96–97, 104–05. The same witness was exposed to

   partially nude boys as a result of having to spend time in the boys locker room and was called
                                                    55
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14792 Page 56 of 76




   “princess” by her coach even after she made clear that she felt this nickname was demeaning.

   See Findings of Fact ¶¶ 100–03. She was also isolated from her teammates on the bus and in the

   weight room after reporting the sexual assault. See Findings of Fact ¶ 108. Finally, following the

   season, she discovered her football photo had been ripped up and believed her male teammates

   were responsible. See Findings of Fact ¶ 110.

          Plaintiffs, however, have failed to establish that these incidents resulted from any practice

   or policy of UHSAA or any of the Districts. To the contrary, these incidents appear to directly

   violate Defendants’ explicit policies. Mr. Cuff offered testimony regarding UHSAA’s policies

   against harassment and abuse, which apply specifically to football. See Findings of Fact ¶¶ 51–

   52. The Districts also have antidiscrimination policies that apply to their students. See Findings

   of Fact ¶ 53.

          Consistent with Tenth Circuit authority, the court concludes that Defendants should be

   treated comparably to municipal defendants for purposes of Section 1983 liability. See Rost ex

   rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1124–25 (10th Cir. 2008);

   Murrell v. School District No. 1, Denver, Colorado, 186 F.3d 1238, 1249–50 (10th Cir. 1999).

   Defendants have argued that they should be so treated, and Plaintiffs have not disagreed. See

   Dkt. No. 383 at 14.

          Under the rules governing municipal liability, it is well settled that single or isolated

   decisions or acts by an employee will not subject the government entity to liability unless (1) the

   employee acts pursuant to an official policy or longstanding custom or practice or (2) it is the

   government entity’s policy-making body that acted or made the decision such that the action or

   decision “may fairly be said to represent official policy.” Pembaur v. City of Cincinnati, 475

   U.S. 469, 480 (1986); Ross v. U.S., 910 F.2d 1422, 1430 (7th Cir. 1990). To hold a municipality
                                                    56
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14793 Page 57 of 76




   liable a plaintiff must show that “through its deliberate conduct, the municipality was the moving

   force behind the conduct alleged. That is, a plaintiff must show that the municipal action was

   taken with the requisite degree of culpability and must demonstrate a direct causal link between

   the municipality and the deprivation of federal rights.” Bryan County v. Brown, 520 U.S. 397,

   404–05 (1997) (cleaned up). Plaintiffs have failed to make such a showing.

          It is thus clear that none of the factors urged by Plaintiffs establishes an equal protection

   violation. But even considering all of these factors together—the occasional inaccurate

   references to “boys football,” the stark disparity in the numbers of girls versus boys that play

   football, Defendants’ failure to formally label football as “coed football” or otherwise to promote

   or accommodate girls participation on high school football teams, and the unauthorized (and

   indeed prohibited) harassment and mistreatment suffered by some girls who played football—the

   court concludes that Plaintiffs have failed to prove that discrimination against girls was a

   motivating factor for Defendants’ policies and practices; that is, Plaintiffs have failed to

   demonstrate not just “intent as volition or intent as awareness of consequences,” but rather that

   Defendants “selected or reaffirmed a particular course of action at least in part ‘because of,’ not

   merely ‘in spite of,’ its adverse effects” on girls who want to play football. Feeney, 442 U.S. at

   279.

          The court will thus enter judgment for Defendants on Plaintiffs’ equal protection claim.

                                                    II.

          The court next turns to Plaintiffs’ remaining claims under Title IX. This statute provides

   that “[n]o person in the United States shall, on the basis of sex, be excluded from participation in,

   be denied the benefits of, or be subjected to discrimination under any education program or

   activity receiving Federal financial assistance.” 20 U.S.C. § 1681. A regulation implementing
                                                    57
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14794 Page 58 of 76




   Title IX provides that “[a] recipient which operates or sponsors interscholastic, intercollegiate,

   club or intramural athletics shall provide equal athletic opportunity for members of both sexes.”

   34 C.F.R. § 106.41(c). Under this regulation, whether a recipient provides equal athletic

   opportunity to both sexes turns, “among other factors,” on “[w]hether the selection of sports and

   levels of competition effectively accommodate the interests and abilities of members of both

   sexes.” Id. While the regulation lists other factors, the Tenth Circuit has held that “an institution

   may violate Title IX simply by failing to accommodate effectively the interests and abilities of

   students of both sexes.” Roberts v. Colorado State Board of Agriculture, 998 F.2d 824, 828 (10th

   Cir. 1993).

          Applying policy guidance issued by the Department of Health, Education and Welfare in

   1979, the Tenth Circuit has held that

          “substantial proportionality” between athletic participation and [student]
          enrollment provides a safe harbor for recipients under Title IX. In the absence of
          such gender balance, the institution must show that it has expanded and is
          continuing to expand opportunities for athletic participation by the
          underrepresented gender, or else it must fully and effectively accommodate the
          interests and abilities among members of the underrepresented gender.

   Id. at 829 (citing Title IX Intercollegiate Athletics Policy Interpretation 44 Fed. Reg. 71,413,

   71,418 (1979) (the “1979 Policy Interpretation”)) (cleaned up). Here, Chief Judge Shelby

   granted summary judgment for Plaintiffs on whether there is substantial proportionality between

   athletic participation and student enrollment at the schools in the Defendant Districts. See Dkt.

   No. 44. He also granted summary judgment for Plaintiffs on whether the Districts have expanded

   and continued to expand opportunities for athletic participation by the underrepresented gender.

   See id. As a result, liability under Title IX in this case turns on whether the Districts fully and

   effectively accommodate the athletic interests and abilities of their female students.


                                                     58
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14795 Page 59 of 76




           According to further policy guidance issued by the Department of Education in 1996,

   whether the Districts fully and effectively accommodate the athletic interests and abilities of

   their female students turns on whether there is “(a) unmet interest in a particular sport; (b)

   sufficient ability to sustain a team in the sport; and (c) a reasonable expectation of competition

   for the team.” Dkt. No. 160-50 at 10 (“1996 Clarification”). While both the 1979 and the 1996

   administrative guidance specifically address intercollegiate sports, the 1996 guidance indicated

   that the “general principles” set forth in both guidance documents “often will apply to

   elementary and secondary interscholastic athletic programs.” Id. at 11, n.1.

           The Tenth Circuit’s decision in Roberts makes clear that Plaintiffs bear the burden of

   establishing that Defendants fail to fully and effectively accommodate the athletic interests and

   abilities of their female students—that is, Plaintiffs bear the burden of proving that there is unmet

   interest in a particular sport, sufficient ability to sustain teams in the sport, and a reasonable

   expectation of competition for those teams. See Roberts, 998 F.2d at 829 n.5 (10th Cir. 1993).7

   This burden is consistent with the text and structure of Title IX, which generally requires that

   plaintiffs prove discrimination. See, e.g., Davis v. Monroe County Board of Education, 526 U.S.

   629, 630–31 (1999); Doe v. University of Denver, 952 F.3d 1182, 1190 (10th Cir. 2020);




           7
            Although Plaintiffs argue that subsequent policy guidance shifts the burden to
   Defendants on these issues, the guidance they invoke does not explicitly purport to do so. See
   1996 Clarification; 2010 OCR Letter. Even if it did, Plaintiffs have provided no authority for the
   proposition that the court could disregard the Tenth Circuit’s binding decision in Roberts based
   not on an intervening regulation promulgated after notice and comment, see National Cable &
   Telecommunications Association v. Brand X Internet Services, 545 U.S. 967 (2005), but rather
   solely on informal administrative policy guidance.
                                                   59
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14796 Page 60 of 76




   Seamons v. Snow, 84 F.2d 1226, 1232 (10th Cir. 1996). As explained below, the court concludes

   that Plaintiffs have failed to carry this burden.8

                                                 A.

           The court first addresses the “unmet interest” prong. The Department of Education’s

   Policy guidance suggests that to determine “whether an institution has unmet interest . . . in a


           8
            Plaintiffs also challenge Defendants’ compliance with the “Contact Sports Rule.” This
   rule provides that
                   a recipient may operate or sponsor separate teams for members of each sex
           where selection for such teams is based upon competitive skill or the activity
           involved is a contact sport. However, where a recipient operates or sponsors a
           team in a particular sport for members of one sex but operates or sponsors no such
           team for members of the other sex, and athletic opportunities for members of that
           sex have previously been limited, members of the excluded sex must be allowed
           to try-out for the team offered unless the sport involved is a contact sport. For the
           purposes of this part, contact sports include boxing, wrestling, rugby, ice hockey,
           football, basketball and other sports the purpose or major activity of which
           involves bodily contact.
   34 CFR § 106.41. Under this rule,
                   if an institution sponsors a team for members of one sex in a contact sport,
           it must do so for members of the other sex under the following circumstances: (1)
           The opportunities for members of the excluded sex have historically been limited;
           and (2) There is sufficient interest and ability among members of the excluded sex
           to sustain a viable team and a reasonable expectation of . . . competition for that
           team.
   44 Fed. Reg. 71,413, 71,418 § VII(C)(4)(a).
            The court is not convinced this rule applies here. Although football is specifically (and
   unsurprisingly) defined as a contact sport, the Districts do not “sponso[r] a team for members of
   one sex” in football. To the contrary, as noted above, the Districts’ football teams are open to
   girls as well as boys, as a matter of both policy and practice. Even if the contact rule applies,
   moreover, the Districts’ compliance with this rule turns on whether “[t]here is sufficient interest
   and ability among members of the excluded sex to sustain a viable team and a reasonable
   expectation of . . . competition for that team”—essentially the same factors on which their
   compliance with the more general requirement that they effectively accommodate the interests
   and abilities of members of both sexes turns in this case. (There is no dispute that athletic
   opportunities for girls have been historically limited, the other factor on which compliance
   turns.) Accordingly, even if this rule applies, it adds nothing to the broader question of Title IX
   compliance in this case.
                                                      60
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14797 Page 61 of 76




   particular sport,” the court should “evaluat[e] a broad range of indicators.” 2010 OCR Letter at 4.

   These include:

          •         whether an institution uses nondiscriminatory methods of assessment
                    when determining the athletic interests and abilities of its students;

          •         whether a viable team for the underrepresented sex was recently
                    eliminated;

          •         multiple indicators of interest;

          •         multiple indicators of ability; and

          •         frequency of conducting assessments.

   Id. Survey results alone are not dispositive. See Ex. 12, n.14.

          In this case, Plaintiffs introduced substantial evidence of girls’ interest in girls high

   school tackle football. Plaintiffs pointed to the results of the student interest survey, which

   showed that significant numbers of girls expressed interest in playing girls tackle football and

   ranked that sport highly among the sports they were most interested in playing. See Findings of

   Fact ¶¶ 197–200. Plaintiffs also introduced evidence of the large number of girls who participate

   in Powder Puff in the Districts, as well as the significant and increasing number of high school-

   aged girls who play on UGTFL teams. See Findings of Fact ¶¶ 163, 187–89. Plaintiffs also noted

   the high attendance, including by parents and an estimated 100 high school girls interested in

   girls tackle football, at the Jordan School District Board meeting during which L.G. discussed

   her experience playing football, see Findings of Fact ¶¶ 191–92, as well as 200 statements

   gathered by Mr. Gordon and signed under penalty of perjury by girls expressing interest in girls

   high school tackle football, see Findings of Fact ¶¶ 184–85.

          To be sure, this evidence is not unequivocal. As noted, survey results alone are not

   dispositive. And while the survey did show meaningful interest in girls tackle football, that sport

                                                       61
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14798 Page 62 of 76




   was significantly less popular among girls than other sports that are not currently offered,

   including archery, gymnastics, bowling, and sand volleyball. See Findings of Fact ¶¶ 203–05. It

   is also obvious that playing girls tackle football on a high school team would require

   significantly greater commitment than participating in Powder Puff or even playing in UGTFL.

   See Findings of Fact ¶¶ 177–81, 190. And while UGTFL’s growth has been impressive by any

   measure, it is not clear how many of the girls who play in the league actually live within the

   Districts. See Findings of Fact ¶¶ 166–70. The 200 statements of interest are form statements,

   drafted by Mr. Gordon, that have not been verified. See Findings of Fact ¶ 186. And while many

   girls did attend the Jordan School District Board meeting, it is not clear how many of these girls

   are eligible to play sports within the Defendant Districts.

          In addition, at least some evidence suggests that interest in girls tackle football is less

   than Plaintiffs suggest. Among other things, the Districts presented evidence that they have

   received few direct expressions of interest in girls tackle football and that girls have not played

   high school football in significant numbers even though they have been permitted to do so since

   at least 1994. See Findings of Fact ¶¶ 131–35. In this respect football differs significantly from

   other sports, such as wrestling and golf, which were once offered as coed sports but are now

   offered separately to boys and girls. See Findings of Fact ¶¶ 143–46, 154–55.

          After considering all of the evidence and argument, the court has no doubt that there is

   meaningful interest in girls tackle football in the Districts. The low rate of girls’ participation in

   high school football does give the court some pause in attempting to assess the extent of this

   interest, however. Other factors give the court pause as well. There is not a single college or high

   school in the United States that has a girls tackle football team. There does not appear to be

   another youth league in the United States other than UGTFL. There are no other development
                                                     62
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14799 Page 63 of 76




   leagues, and no colleges offer scholarships for girls tackle football players. In short, the level of

   popularity of girls tackle football shown by Plaintiffs appears to be a unique phenomenon within

   Salt Lake and Utah Counties. Even the popularity of girls tackle football in this area appears to

   be closely associated with one particularly impressive family, the Gordons. S.G. is a talented

   young athlete whose success has been nationally recognized and has no doubt affected her peers’

   interest in girls tackle football. S.G.’s father, Mr. Gordon, has been the driving force behind

   UGTFL’s success and appears deeply committed to the growth of the sport. This litigation—

   planned, promoted, and funded by Mr. Gordon—has also no doubt focused attention on the sport

   in this area.

           The court does not intend these observations to detract from the Gordons’ commitment or

   from UGTFL’s impressive growth and success. But given that the popularity of girls tackle

   football in the Districts, as of now, seems closely associated with a single Plaintiff and her

   family, and given the lack of similar popularity anywhere else in the State—much less the

   nation—the court has some hesitance in evaluating the extent of lasting interest in girls tackle

   football. For purposes of the first prong, the issue is only whether there is unmet interest,

   however—not whether that interest is sufficient to sustain a team or to create a reasonable

   likelihood of competition. And the court concludes that Plaintiffs have demonstrated at least

   some degree of unmet interest in girls tackle football.

                                                 B.

           The court turns next to whether there is “sufficient ability to sustain a team in the sport.”

   According to policy guidance issued by the Department of Education, factors used to evaluate

   whether there is sufficient ability among students of the underrepresented sex to sustain a team in

   a sport include: (1) “the athletic experience and accomplishments” of students “interested in
                                                      63
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14800 Page 64 of 76




   playing the sport”; (2) “opinions of coaches, administrators, and athletes” about whether students

   have the ability to sustain a team, and; (3) “participation in other sports…that may demonstrate

   skills or abilities that are fundamental to the sport being considered.” 2010 OCR Letter at 6–7.

   Further,

          [n]either a poor competitive record nor the inability of interested students or
          admitted students to play at the same level of competition engaged in by the
          institution's other athletes is conclusive evidence of lack of ability. It is sufficient
          that interested students and admitted students have the potential to sustain an
          intercollegiate team.

   1996 Clarification at 11.

          In setting forth their respective positions regarding whether there is sufficient ability to

   sustain a team, the parties dispute how many players are needed to sustain a high school football

   team. The court agrees that this is an important consideration and first addresses this issue.

          There are certain indicators on which the court will be unable to rely. First, there are no

   girls high school tackle football teams anywhere in the country from which the court could draw

   conclusions about how many girls are necessary to sustain a team. Second, owing at least in part

   to no-cuts policies, the high school football teams in the Districts are massive—probably even

   excessive—in size and thus do not necessarily demonstrate how many players are needed to

   sustain a team.

          The court does, however, give great weight to the consistent testimony of high school

   coaches and administrators regarding the number of players necessary to sustain a team. The

   broad consensus reflected by these witnesses’ testimony is that thirty-five players would be

   sufficient, although probably fewer than ideal, for a team to compete and run effective practices,

   as well as to mitigate, at least somewhat, against the risk of attrition due to injury and other

   factors. See Findings of Fact ¶¶ 233–54.

                                                     64
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14801 Page 65 of 76




           To be sure, Mr. Gordon offered his expert opinion that twenty players would suffice to

   sustain a girls football team. See Findings of Fact ¶¶ 258–59. Even assuming that Mr. Gordon is

   qualified to offer an expert opinion despite never having coached—and possibly never even

   played—high school football,9 the court significantly discounts his opinion given this lack of

   experience. The court recognizes that Mr. Gordon does have experience coaching in UGTFL and

   the Timpanogos Youth League. Based on the evidence it heard at trial, however, the court

   concludes that high school football is significantly more intense, both in the number of games

   and the amount of required practice, than the sport as played in either UGTFL or a youth league.

   See Findings of Fact ¶¶ 177–81. The court also notes that Mr. Gordon’s opinion appears to

   reflect his view that injury rates are not dependent on team size. See Findings of Fact ¶ 265. This

   view conflicts with the great weight of evidence at trial, including USA Football’s safety

   guidelines, which even Plaintiffs’ witness Mr. Dixon acknowledged as authoritative. See

   Findings of Fact ¶¶ 263–64. Mr. Gordon’s idiosyncratic view on this issue provides further

   reason to discount his proffered expert opinion regarding team size.

           Having carefully considered all of the evidence, the court thus concludes that at least 35

   players are needed to sustain a high school football team.

           As discussed, the results from Dr. Monson’s survey suggested that the following numbers

   of girls have at least some interest in girls tackle football at the various high schools in the

   Districts:




           9
             Both Defendants and Plaintiffs filed Daubert motions to exclude some or all of the
   opposing parties’ proffered expert testimony on this issue. The court addresses these motions in
   Part III.
                                                   65
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14802 Page 66 of 76




    High School      Total female       Percent of survey        Female students likely
                      students      respondents interested in   interested in girls tackle
                                       girls tackle football             football
      Bingham           1181                  15.05%                       178

    Copper Hills        1256                13.41%                         168

     Herriman           1080                16.67%                         180

   Mountain Ridge        742                23.08%                         171

      Riverton          1084                13.17%                         143

    West Jordan          811                12.39%                         100

    Cottonwood           740                10.53%                         78

      Cyprus            1246                12.93%                         161

      Granger           1512                12.27%                         186

       Hunter           1232                15.20%                         187

      Kearns            1079                16.02%                         173

      Olympus            740                14.62%                         108

      Skyline           1043                 8.07%                         84

    Taylorsville         912                 5.59%                         51

        Alta            1115                 6.39%                         71

      Brighton          1031                 8.25%                         85

   Corner Canyon        1122                 7.66%                         86

      Hillcrest         1067                 9.36%                         100

       Jordan            943                11.89%                         112




                                       66
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14803 Page 67 of 76




             In addition, the survey results suggested that the following numbers of girls ranked

   girls tackle football as one of the three sports in which they are most interested:

       High School               Ranked #1         Ranked #2          Ranked #3            Ranked #1, 2, or 3

         Bingham                     55                  48                50                      153

       Copper Hills                  42                  45                60                      147

        Herriman                     76                  110               18                      204

     Mountain Ridge                  72                  87                58                      217

         Riverton                    60                  39                64                      163

       West Jordan                   13                  23                52                       88

       Cottonwood                    19                   9                26                       54

          Cyprus                     29                  54                50                      133

         Granger                     51                  53                53                      157

          Hunter                     34                  64                44                      142

          Kearns                     45                  53                54                      152

         Olympus                     15                  22                32                       69

         Skyline                     24                  13                32                       69

       Taylorsville                  23                  43                39                      105

           Alta                      18                  19                33                       70



          Based on the survey results, it is Dr. Lopiano’s opinion that there is sufficient interest to

   form girls tackle football teams at each of the high schools in the Districts. Dr. Monson, who

   designed the survey, disagrees that this conclusion can be drawn from the data, however. As he

                                                    67
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14804 Page 68 of 76




   explained, the survey was not designed to measure likely participation in any given sport or

   activity and, had that been the objective, the survey would have been designed differently. See

   Findings of Fact ¶ 217. Dr. Monson also testified that “[i]t's notoriously difficult to rely on a

   survey-responded self-reported prediction of their future behavior. People are generally not very

   good at foreseeing in the future what they will do.” Findings of Fact ¶ 216. Dr. Lopiano herself

   acknowledged that her methodology for predicting whether teams could be formed is not

   supported by any studies. See Findings of Fact ¶ 214. And it appears that her methodology—

   which suggests that “if you build it, they will come”10—contradicts at least some of the Districts’

   experience. For example, despite significant expressions of interest and effort by school officials,

   Taylorsville High School was unable to form lacrosse teams and girls freshman soccer did not

   succeed in the Granite School District. See Findings of Fact ¶¶ 226–27.

           Dr. Lopiano’s apparent methodology would also appear to overstate dramatically the

   number of boys who actually play high school football, which is only a fraction of the number of

   boys who Dr. Monson’s survey suggests would rank football as one of the three sports in which

   they are most interested—even though the Districts’ no-cuts policies for football allow all

   students who are eligible and come to practices to be on their high school teams:

                Cottonwood     Cyprus     Granger     Hunter Kearns Olympus           Skyline     Taylorsville
Projected       108            308        431         424    360    267               163         204
Participation
Actual          70             97         80          84        90        120         67          75
Participation

   Findings of Fact ¶ 224.




           10
           An experience perhaps unique to Ray Kinsella in the movie Field of Dreams, Phil
   Alden Robinson, Universal Pictures (1989).
                                              68
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14805 Page 69 of 76




          Even assuming that the survey results and other evidence of interest establishes that the

   Districts could form teams at many if not all of their schools, moreover, Plaintiffs’ must

   demonstrate sufficient interest and ability to sustain teams. Although the administrative guidance

   does not directly address this issue, the court believes that the word “sustain” has a temporal

   connotation and suggests that Plaintiffs must show not only that the Districts could form teams

   now, but also that they would be able to maintain teams over time. The American Heritage

   Dictionary’s first definition of “sustain” is “[t]o keep in existence; maintain, continue, or

   prolong.” The American Heritage Dictionary of the English Language (5th ed. 2011); see also

   The American Heritage Dictionary of the English Language (3rd ed. 1992) (defining “sustain” as

   “[t]o keep in existence; maintain”). Webster’s Third likewise defines “sustain” as “to cause to

   continue (as in existence or a certain state or in force or intensity): to keep up, esp. without

   interruption, diminution, or flagging: maintain, prolong.” Webster’s Third New International

   Dictionary (1961).11

          Although the evidence at trial certainly demonstrated that girls tackle football is currently

   having a moment in two specific counties in Utah, it is difficult to predict whether current levels

   of interest will continue. UGTFL is only a few years old and it is the only league of its kind in

   the country. At least for now, it has teams only in Salt Lake County and northern Utah County.

   In addition, its popularity—as well as the popularity of girls tackle football more generally in the


          11
              To be sure, in Roberts the Tenth Circuit stated that the defendant was “incorrect in its
   assumption that CSU must sustain a softball team indefinitely. To the contrary, once all the
   plaintiffs in this case have transferred or graduated, defendant could return to court and seek to
   have the injunction dissolved.” 998 F.2d at 834. But this was because after the plaintiffs had
   transferred or graduated, it was likely that no one would have standing to support the continued
   injunction. The court did not suggest that “sustain” does not have a temporal meaning—indeed,
   if anything, the court’s discussion suggests the contrary. After all the court did not say that
   defendants were incorrect because “sustain” simply means “form.”
                                                     69
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14806 Page 70 of 76




   Districts—seems closely associated with the Gordons, and has been fueled by high-profile

   appearances, media coverage, advertisements, and the publicity surrounding this lawsuit. In

   addition, despite UGTFL’s success and present levels of interest in girls tackle football, there is

   currently no infrastructure that could help the Districts sustain healthy girls tackle football teams

   over time. There are no high school girls tackle football teams anywhere in the country, let alone

   in Utah. There are no girls tackle football associations. There are no youth development teams

   anywhere, apart from UGTFL, that could feed experienced players into the high schools. And

   there are no college teams or scholarships opportunities that high school players could look

   forward to.

          There is no doubt that this is a close question, given the survey data, UGTFL’s success,

   and the current popularity of girls tackle football in the Districts, but the court believes that

   Plaintiffs likely have not met their burden of establishing that the Districts could sustain girls

   high school tackle football teams. The court does not rest its ruling on this ground, however,

   because, as will be explained next, it concludes that even if there is sufficient ability to sustain

   teams, Plaintiffs have failed to demonstrate a reasonable likelihood of competition.12

                                                  C.

          Finally, the court concludes that Plaintiffs have failed to establish a “reasonable

   likelihood of competition.” As the Tenth Circuit has explained, even if there are students whose



          12
              Plaintiffs also argue that Defendants could reduce the number of players required to
   sustain teams by adopting six or eight player football for girls. These options are recognized by
   National Federation of High School Rules and have been adopted in various States. Utah,
   however, has not adopted these types of football. Because the court ultimately concludes that
   Plaintiffs have failed to establish a reasonable expectation of competition, the court need not
   decide whether Title IX requires the Districts to adopt for girls a format for football that it has
   not adopted for boys.
                                                     70
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14807 Page 71 of 76




   interests and abilities are not being accommodated, “the institution may still decline to upgrade

   or create an intercollegiate team if there is no reasonable expectation of competition for that team

   within the institution’s normal competitive region.” Roberts, 998 F.2d at 831.

          According to the Department of Education’s policy guidance, the factors used to evaluate

   whether there is a reasonable expectation of competition are “competitive opportunities offered

   by other schools against which the institution competes; and competitive opportunities offered by

   other schools in the institution’s geographic area, including those offered by schools against

   which the institution does not now compete.” 2010 OCR Letter at 13.

          In this case, there are no existing competitive opportunities—whether offered by other

   schools against which the schools in the Districts currently compete or by schools in the

   Districts’ geographic area against which the schools in the District do no not now compete.

   There are certainly no high school leagues, in Utah or anywhere else in the country. Indeed, there

   are no high school teams, in Utah or anywhere else in the country. And there is no infrastructure

   that would suggest that teams are forthcoming—there no development leagues (apart from

   UGTFL’s offerings for younger girls), no college teams, and no scholarship opportunities.

   Indeed, there is only one youth recreational league—UGTFL—and no one has suggested that its

   club teams would provide reasonable competition for any high school teams the Districts may be

   able to form. The lack of potential competition is even starker in this case than in Mansourian v.

   Board of Regents of University of California, where the court held that Title IX did not require a

   university to add a separate women’s wrestling team despite evidence of interest among its own

   students, because at that time there was only one other varsity and one club team in the state, and

   no more than six official intercollegiate women’s wrestling teams in the entire country. 816



                                                   71
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14808 Page 72 of 76




   F.Supp.2d 869, 927–28 (E.D. Cal. 2011). Simply put, there is no possibility of competition at this

   time—let alone a reasonable likelihood of competition.

          To be sure, administrative guidance provides that the institutions “may be required by the

   Title IX regulation to actively encourage the development of competition when overall athletic

   opportunities within the region have been historically limited for the members of one sex.” 1979

   Policy Interpretation, 44 Fed. Reg. 71,413, 71,418; 1996 Clarification at 11. And Plaintiffs cite

   authority, consistent with this guidance, holding that “[t]he absence of a conference or league for

   a sport, however, is insufficient to show that a reasonable expectation of competition does not

   exist.” Portz v. St. Cloud State University, 401 F.Supp.3d 834, 859 (D. Minn. 2019).

          The policy guidance, however, says only that institutions “may” be required to encourage

   the development of competition—not that they always must do so, regardless of circumstances.

   Indeed, even the authority on which Plaintiff relies makes clear that “institutions need not engage

   in fruitless exercises to drum up support for adding a new team within a region or conference.”

   Portz, 401 F.Supp.3d at 862 (D. Minn. 2019). And given the complete lack of girls high school

   tackle football teams anywhere in the country—let alone in the Districts’ geographic area—the

   court readily concludes that any efforts to drum up competition voluntarily would be “fruitless.”

   Indeed, the court concludes that the only prospect for competition under these circumstances is if

   the Districts create it from scratch. And because the Districts have made clear that they are

   unwilling to invest the time and resources needed to do so absent clearer evidence of sustained

   student interest than they have currently seen, the only prospect for competition is if the court

   mandates it by judicial fiat.

          For a variety of reasons, the court believes this would be inappropriate. First, the court

   does not believe that Title IX, its implementing regulations, or the policy guidance contemplates
                                                    72
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14809 Page 73 of 76




   such a result. Although the policy guidance indicates that institutions “may,” in some

   circumstances, be required “to actively encourage the development of competition,” it does not

   say that they have a duty to create it out of whole cloth. In addition, competition that will come

   into existence only if mandated by judicial decree cannot plausibly be considered a reasonable

   likelihood of competition. Concluding otherwise would effectively read the third prong out of the

   three-part test—it would always be possible for enough plaintiffs to join enough defendants in a

   single lawsuit to create sufficient mass for the court to compel the creation of a league.

          Second, in this case, most of the Plaintiffs have graduated. Only two, or possibly three,

   remain in high school and eligible to play. And they will graduate at the end of the current school

   year. The Tenth Circuit has made clear that Title IX does not require the creation of a team for

   one talented athlete. Roberts 998 F.2d at 831 n.10. A fortiori, the court believes that Title IX does

   not require the creation of an entire league for two (or three) talented athletes. Given that no Title

   IX class has been certified, it is far from clear that the court may even order relief under Title IX

   that commences or continues beyond the spring of 2021, when Plaintiffs graduate. See Cook v.

   Colgate University, 922 F.2d 17, 20 (2d. Cir. 1993); Roberts, 998 F.2d at 834. For that matter, it

   is not obvious that, in the absence of a certified class, this court could appropriately compel

   schools where none of the Plaintiffs currently attend to create football teams—after all, if Title

   IX does not require the creation of a team for one talented athlete, it seems unlikely to justify the

   creation of a team at a school where no one seeks accommodation.

          Third, even if the court ordered the creation of a league within the two Districts against

   whom Plaintiffs’ Title IX claims remain pending, there is a real possibility that competition

   within this league would not satisfy the requirements of Title IX. In Biediger v. Quinnipiac

   University, the appellate court affirmed the district court’s finding that competitive cheerleading
                                                    73
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14810 Page 74 of 76




   at the defendant university did not yet count toward its obligations under Title IX because the

   team did not “compete in circumstances indicative of varsity sports.” 691 F.3d 85, 105 (2nd Cir.

   2012). There is a distinct possibility that the same analysis would apply here. Even if the court

   ordered a creation of a league within the Jordan and Granite School Districts, the competition for

   girls tackle football teams would be markedly different from, and more limited than, competition

   for the Districts’ other varsity sports programs and therefore might not satisfy the requirements

   of Title IX.13

           Finally, the court is especially hesitant to impose such a heavy-handed remedy given that

   Defendants sponsor high school sports, not intercollegiate sports. The policy guidance on which

   Plaintiffs rely was designed for college athletics programs, which differ in significant respects

   from high school sports. See 1996 Clarification, n.1. While the policy documents make clear that

   their requirements apply generally to elementary and secondary programs, they do not foreclose

   the court from considering the unique circumstances of such programs. The court does not

   believe that Title IX requires high schools to be at the very vanguard of starting new sports from

   scratch. The court notes as well that, at least according to Dr. Monson’s survey, girls tackle

   football is not among the top six sports not currently offered by the Districts in which girls have

   expressed the greatest interest. It seems especially improper to require the Districts to devote the

   effort and expense required to develop from scratch the only high school girls tackle football

   league in the country when the resources required to do so would likely come at the expense of

   other sports in which girls have expressed greater interest.




           13
            For similar reasons, creating girls-only sub-varsity teams, as Plaintiffs have suggested,
   may be even less likely to satisfy the requirements of Title IX.
                                                   74
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14811 Page 75 of 76




          To be sure, UGTFL has grown rapidly during the brief time since it was formed, and

   interest in girls tackle football may well continue to develop over time. At some future point

   there may well be a reasonable likelihood of competition. At present, however, the court

   concludes that Plaintiffs have failed to establish that there is a reasonable likelihood of

   competition, that the Districts have a duty to create competition out of whole cloth, or that this

   court may appropriately order them to do so.

                                             *       *       *

          For the foregoing reasons, the court will enter judgment in the Districts’ favor on

   Plaintiffs’ Title IX claims.

                                                    III.

          Because the court would not give significant weight to Mr. Gordon’s expert opinions

   regarding the number of players needed to sustain a team in light of his complete lack of

   experience coaching—and possibly even playing—high school football, and because the court’s

   conclusion that Plaintiffs have failed to demonstrate a reasonable likelihood of competition does

   not turn on the number of teams required for competition, the court need not decide whether Mr.

   Gordon is qualified to testify as an expert. Defendants’ Daubert motion to exclude Mr. Gordon’s

   testimony is accordingly DENIED AS MOOT.

          Defendants did not offer Mr. Cuff as an expert on the number of players necessary to

   sustain a team. And while Mr. Jackson did offer his expert opinion on this issue, he did so based

   on his experience—he did not rely on the study that Plaintiffs argued lay outside his expertise.

   And the court rejects Plaintiffs’ argument that Mr. Jackson’s extensive experience as a football

   coach and as a high school administrator responsible for supervising athletic teams is insufficient

   to qualify him as an expert on team size. Finally, the court’s conclusion that Plaintiffs have failed
                                                    75
Case 2:17-cv-00677-HCN-DBP Document 391 Filed 03/01/21 PageID.14812 Page 76 of 76




   to demonstrate a reasonable likelihood of competition does not turn on the number of teams

   required for competition, let alone expert testimony addressing these issues. For all of these

   reasons, Plaintiffs’ Daubert motion to exclude the expert testimony of Mr. Cuff and Mr. Jackson

   is DENIED.

          The Districts’ motion to reconsider Chief Judge Shelby’s grant of summary judgment on

   whether the Districts have a history and continuing practice of expanding athletic opportunities

   for girls was not brought in a timely manner and, in all events, is moot given that the court

   rejects Plaintiffs’ Title IX claims on other grounds. It is accordingly DENIED.14

          In light of the court’s ruling rejecting all of Plaintiffs’ claims, Defendants’ remaining

   motions, including the motion to decertify the class and the motions made during trial, are all

   DENIED AS MOOT.

   IT IS SO ORDERED.

                                                         DATED this 1st day of March, 2021.

                                                         BY THE COURT:



                                                         ______________________

                                                         Howard C. Nielson, Jr.
                                                         United States District Judge




          14
              Because Chief Judge Shelby’s ruling is not essential to this court’s ultimate judgment
   denying relief for Plaintiffs, and because the Districts will not be able to appeal that ruling given
   that they have prevailed on other grounds, the court does not anticipate that Chief Judge Shelby’s
   ruling would be entitled to issue preclusive effect in other litigation against the Districts. See,
   e.g., Restatement (Second) Judgments § 27 & cmt. h; id. § 28 & cmt. a.
                                                    76
